Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

RESEARCH AND LICENSE AGREEMENT

BY AND BETWEEN

AVEO PHARMACEUTICALS, INC.

AND

CENTOCOR ORTHO BIOTECH INC.



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

Article I DEFINITIONS

     1   

Article II Research

     12   

2.1

   Conduct of Research Program      12   

2.2

   Research Plan      12   

2.3

   Governance      12   

2.4

   Record-Keeping      13   

2.5

   Funding      13   

Article III LICENSE GRANT

     14   

3.1

   License Grants from AVEO to COBI      14   

3.2

   Research Grant-Back from COBI to AVEO      14   

3.3

   Sublicenses      14   

3.4

   Responsibility      15   

3.5

   Diligence      15   

3.6

   Exclusivity      16   

Article IV FINANCIAL PROVISIONS

     16   

4.1

   License Fee      16   

4.2

   Research Funding      16   

4.3

   Milestones Payments by COBI      16   

4.4

   Payment of Research Funding and Milestone Payments      18   

4.5

   Royalty Payments by COBI      18   

4.6

   Royalty Term      19   

4.7

   Reduction for Loss of Exclusivity or Generic Competition      19   

4.8

   Third Party Payments      19   

4.9

   Payments; Reports      21   

4.10

   Taxes      22   

4.11

   United States Dollars      22   

4.12

   Currency Exchange      22   

4.13

   Blocked Payments      22   

4.14

   Late Payments      23   

4.15

   Records and Audits      23   

Article V INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

     23   

5.1

   Inventorship      23   

5.2

   Ownership      23   

5.3

   Prosecution and Maintenance of Patent Rights      24   

5.4

   Patent Term Extensions      25   

5.5

   Patent Expenses      26   

5.6

   Third Party Infringement      26   

5.7

   Patent Invalidity Claim      27   

5.8

   Third Party Infringement Claims      28   

 

i



--------------------------------------------------------------------------------

          Page  

Article VI CONFIDENTIALITY

     28   

6.1

   Confidential Information      28   

6.2

   Permitted Disclosures      29   

6.3

   Publicity      29   

6.4

   Return of Confidential Information      30   

Article VII REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS

     30   

7.1

   Mutual Representations      30   

7.2

   AVEO’s Representations and Warranties      31   

7.3

   Compliance with Law      31   

7.4

   No Warranty      31   

Article VIII INDEMNIFICATION

     32   

8.1

   Indemnification by COBI      32   

8.2

   Indemnification by AVEO      32   

8.3

   Indemnification Procedure      33   

8.4

   Limitation of Liability      33   

8.5

   Insurance      33   

Article IX TERM AND TERMINATION

     33   

9.1

   Term      33   

9.2

   Termination for Convenience      33   

9.3

   Termination for Cause      34   

9.4

   Bankruptcy Termination      34   

9.5

   Effect of Termination      34   

9.6

   Survival      36   

Article X DISPUTE RESOLUTION

     36   

10.1

   Continuance of Rights and Obligations During Pendency of Dispute Resolution
     36   

10.2

   Referral of Unresolved Matters to Senior Executives      36   

10.3

   Decision-Making      36   

10.4

   Mediation      37   

10.5

   Arbitration      38   

Article XI MISCELLANEOUS

     40   

11.1

   Governing Law and Jurisdiction      40   

11.2

   Force Majeure      40   

11.3

   Further Assurances      41   

11.4

   Notices      41   

11.5

   Assignment      42   

11.6

   Affiliate Performance      43   

11.7

   Amendment      43   

11.8

   Entire Agreement      43   

11.9

   No Benefit to Third Parties      43   

11.10

   Waiver      43   

11.11

   No Implied Licenses      43   

 

ii



--------------------------------------------------------------------------------

          Page  

11.12

   Relationship of the Parties      43   

11.13

   Severability      43   

11.14

   Interpretation      43   

11.15

   Counterparts      44   

 

Exhibit A

  -   Existing AVEO Patent Rights

Exhibit B

  -   COBI Universal Calendar

Exhibit C

  -   Research Plan

Exhibit D

  -   Definition of RON Index

Exhibit E

  -   Form of Press Release

Exhibit F

  -   List of Existing AVEO In-Licenses

Exhibit G

  -   Form of Quarterly Financial Report

Exhibit H

  -   Form of Yearly Financial Report

 

iii



--------------------------------------------------------------------------------

RESEARCH AND LICENSE AGREEMENT

This Research and License Agreement, made this 31st day of May, 2011 (the
“Effective Date”), is by and between AVEO Pharmaceuticals, Inc., a Delaware
company, with principal offices located at 75 Sidney Street, Cambridge, MA 02139
(“AVEO”) and Centocor Ortho Biotech Inc., a Pennsylvania company, with principal
offices located at 800/850 Ridgeview Road, Horsham, PA 19044 (“COBI”). Each of
COBI and AVEO may be referred to, individually, as a “Party”, and, collectively,
as the “Parties”.

RECITALS

WHEREAS, AVEO is a biopharmaceutical company engaged in the discovery and
development of a broad pipeline of novel antibodies focused on targets that have
been validated in AVEO’s proprietary in vivo tumor models, including the RON
receptor;

WHEREAS, COBI is a global pharmaceutical company interested in working with AVEO
to develop antibodies to the RON receptor leveraging AVEO’s capabilities and
platform technology;

WHEREAS, AVEO is willing to collaborate with COBI on certain research activities
directed at discovering RON antibody therapeutics and optimizing biomarkers
relevant to the RON antibody program, and to grant to COBI an exclusive license
to develop and commercialize pharmaceutical products incorporating antibodies
directed at the RON receptor, on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement, AVEO and COBI, intending to be legally bound,
hereby agree as follows:

ARTICLE I

DEFINITIONS

When used in this Agreement, each of the following capitalized terms, whether
used in the singular or plural, shall have the meaning set forth in this Article
I.

1.1 “Affiliate” of an entity means any person or entity which, directly or
indirectly, controls, is controlled by, or is under common control with, such
entity. For the purposes of this definition, “control” refers to any of the
following: (i) direct or indirect ownership of fifty percent (50%) or more of
the voting securities entitled to vote for the election of directors in the case
of a corporation, or of fifty percent (50%) or more of the equity interest with
the power to direct management in the case of any other type of legal entity;
(ii) status as a general partner in any partnership; or (iii) any other
arrangement where a person or entity possesses, directly or indirectly, the
power to direct the management or policies of an entity, whether through
ownership of voting securities, by contract or otherwise.

 

1



--------------------------------------------------------------------------------

1.2 “Agreement” means this Research and License Agreement, including any and all
exhibits, schedules, appendices and other addenda to it and as it may be amended
from time to time in accordance with the provisions of this document.

1.3 “Antibody” means any [**].

1.4 “[**] Agreement” means the [**] Agreement entered into as of [**] by and
between [**].

1.5 “AVEO In-Licenses” means (a) the agreements listed on Exhibit F; and (b) any
agreement between AVEO and a Third Party executed during the Term pursuant to
which AVEO acquires rights with respect to intellectual property that is
included in AVEO Technology or otherwise used by AVEO in the course of the
Research Program to identify, research or develop a RON Antibody.

1.6 “AVEO Know-how” means, subject to Sections 4.8(b) and 11.5(b), any Know-how
Controlled by AVEO or any of its Affiliates as of the Effective Date or at any
time during the Term, in each case to the extent such Know-how: (i) specifically
relates to RON Antibodies; and (ii) is necessary or reasonably useful for the
research, development, manufacture, use, import or commercialization of Licensed
Product (including all AVEO RON Models), provided, that the term “AVEO Know-how”
shall not include (x) AVEO Platform Know-how or (y) any Know-how related to
methods for identification, formulation, manufacturing or delivery of Antibodies
to the extent such Know-how is developed or acquired by AVEO or any of its
Affiliates after the end of the Research Term independent of the Research
Program.

1.7 “AVEO Patent Rights” means, subject to Sections 4.8(b) and 11.5(b), any and
all Patent Rights Controlled by AVEO or any of its Affiliates on the Effective
Date or at any time during the Term that Cover the research, development,
manufacture, use, import or commercialization of Licensed Product, provided,
that the term “AVEO Patent Rights”, shall not include (i) AVEO Platform Patent
Rights or (ii) any Patent Rights Covering an invention related to methods for
identification, formulation, manufacturing or delivery of Antibodies to the
extent such invention is developed or acquired by AVEO or any of its Affiliates
after the end of the Research Term independent of the Research Program. The AVEO
Patent Rights in existence on the Effective Date are listed on Exhibit A.

1.8 “AVEO Platform Know-how” means any (i) Know-How relating to
proprietary-tumor models (including chimeric mouse models, directed
complementation tumor models, and human-in-mouse tumor models) and proprietary
tumor cell lines, other than the AVEO RON Models; (ii) Know-how relating to
proprietary bioinformatics tools; and (iii) Know-how necessary or useful to make
any proprietary tumor models, tumor archives, or tumor cell lines, or to utilize
any bioinformatics tools, in each case to the extent Controlled by AVEO or any
of its Affiliates as of the Effective Date or any time during the Term.

1.9 “AVEO Platform Patent Rights” means any and all Patent Rights, except for
Patent Rights covering the AVEO RON Models, Controlled by AVEO or any of its
Affiliates on the Effective Date or at any time during the Term that Cover:
(i) inventions relating to proprietary-tumor models (including chimeric mouse
models, directed complementation tumor

 

2



--------------------------------------------------------------------------------

models, and human-in-mouse tumor models) and proprietary-tumor cell lines;
(ii) inventions relating to proprietary bioinformatics tools; and
(iii) inventions necessary or useful to make any proprietary tumor models, tumor
archives, or tumor cell lines, or to utilize any bioinformatics tools.

1.10 “AVEO Platform Technology” means AVEO Platform Know-how and AVEO Platform
Patent Rights.

1.11 “AVEO RON Models” means all proprietary tumor models or cell lines
Controlled by AVEO or any of its Affiliates that are genetically modified with
respect to RON and/or macrophage stimulating protein.

1.12 “AVEO Technology” means, collectively, AVEO Know-how and AVEO Patent
Rights.

1.13 “Business Day” means a week-day on which banking institutions in Boston,
Massachusetts and New Brunswick, New Jersey are open for business.

1.14 “Calendar Quarter” shall mean a calendar quarter based on the COBI
Universal Calendar for that year (a 2011 copy of which is attached as Exhibit B)
and shall be updated by COBI for each Calendar Year of the Term consistent with
the COBI Universal Calendar used for COBI’s internal business purposes;
provided, however, that (i) the first Calendar Quarter for the first Calendar
Year shall extend from the Effective Date to the end of the then current
Calendar Quarter and the last Calendar Quarter shall extend from the first day
of such Calendar Quarter until the effective date of the termination or
expiration of this Agreement, and (ii) every day of a standard calendar year
will be accounted for in one of the four Calendar Quarters of the COBI Universal
Calendar and in a Calendar Year of the COBI Universal Calendar.

1.15 “Calendar Year” shall mean a calendar year during the Term based on the
COBI Universal Calendar for that year. The last Calendar Year of the Term shall
begin on the first day of the COBI Universal Calendar Year for the year during
which termination or expiration of the Agreement will occur, and the last day of
such Calendar Year shall be the effective date of such termination or
expiration.

1.16 “COBI Product Know-how” means any Know-how Controlled by COBI or any of its
Affiliates at any time which has been applied in a substantial way by COBI or
any of its Affiliates or any Sublicensee to any Licensed Product or to the
manufacturing process for any Licensed Product or that relates to the
composition of matter or a use of any Licensed Product, including any data
generating using such Licensed Product.

1.17 “COBI Product Patent Rights” means any Patent Rights Controlled by COBI or
any of its Affiliates at any time that Cover an invention applied in a
substantial way by COBI to the development, manufacture, marketing, sale, import
or use of Licensed Product, but not including Patent Rights that Cover any
invention related to the identification, formulation, manufacturing or delivery
of Antibodies to the extent such invention is developed or acquired by COBI or
any of its Affiliates after the end of the Term of this Agreement.

 

3



--------------------------------------------------------------------------------

1.18 “Combination Product” means any pharmaceutical product containing both a
Licensed Product component and one or more other significantly active
pharmaceutical ingredients.

1.19 “Commercially Reasonable Efforts” means the level of efforts and resources,
including financial resources, at least equal to those normally used by a
company of the size of the Party required to exert the effort to conduct the
relevant activity, including, in the case of research, development, manufacture
or commercialization, the level of effort and resources at least equal to those
normally used by such a company to research, develop, manufacture or
commercialize, as the case may be, a product owned by such company or to which
it has rights, which product is at a similar stage in its development or product
life and is of a similar market and profitability potential to Licensed Product.

1.20 “Confidential Information” means any Know-how provided by or on behalf of
one Party or any of its Affiliates to the other Party or any of its Affiliates
in connection with this Agreement.

1.21 “Control” or “Controlled”, other than for purposes of Section 1.1, means
the possession of the right to grant licenses or sublicenses or to disclose
proprietary or trade secret information without violating the terms of any
agreement or other arrangement with a Third Party and without misappropriating
or infringing the proprietary or trade secret information of a Third Party.

1.22 “Cover”, “Covering” or “Covered” means, with respect to a Patent Right and
invention, that, in the absence of ownership of, or a license under, such Patent
Right, the practice of such invention would infringe a claim of such Patent
Right (including in the case of a Patent Right that is a patent application, a
claim of such patent application as if such patent application were an issued
patent).

1.23 “CPI” means the Consumer Price Index for all Urban Consumers, Northeastern
Urban (Boston-Brockton-Nashua, MA, NH, ME, CT) City Average for all items.
1982-84=100, published by the United States Department of Labor, Bureau of Labor
Statistics (or its successor equivalent index) in the United States.

1.24 “Currency Hedge Rate” is calculated as a weighted average hedge rate of the
outstanding external foreign currency forward hedge contract(s) of Johnson &
Johnson and its Affiliates with third party banks. The hedge contract(s)
protects the transactional foreign exchange risk exposures of Johnson & Johnson
and its Affiliates in compliance with internal policy ensuring or establishing a
systematic build up of a yearly currency hedge rate(s) (i.e. to reduce the
impacts of one-off foreign currency volatility), that has proper hedge
effectiveness (i.e. the hedge contract(s) is expected to be effective in
offsetting changes in the cash flow of the hedge contract(s) to changes in the
cash flow related to the hedged exposure) and that is not speculative (i.e.
entering into a hedge contract(s) that does not reduce the risk of loss due to
adverse currency movements and entering into hedge contract(s) associated with
no underlying exposure).

1.25 “EMA” means the European Medicines Agency or any successor agency.

 

4



--------------------------------------------------------------------------------

1.26 “EU” means the countries of the European Union, as it is constituted as of
the Effective Date and as it may be expanded from time to time.

1.27 “FDA” means the United States Food and Drug Administration or any successor
agency thereto.

1.28 “Field” means the prevention, treatment, control and diagnosis of any and
all human diseases.

1.29 “First Commercial Sale”, as to a particular country, means the first
commercial sale of a Licensed Product by COBI or any of its Affiliates or
Sublicensees to a Third Party in such country after approval of the NDA, or if
approval of an NDA is not required in such country, then following receipt of
such Marketing Approval as is required to sell such Licensed Product in such
country.

1.30 “FTE” means a full-time equivalent person year (consisting of a total of
[**] hours per year) of scientific, technical, regulatory, or professional work,
undertaken by AVEO’s or its Affiliates’ employees, less standard time off
pursuant to AVEO’s or its Affiliates’ company policy for vacations, holidays,
sick time and the like.

1.31 “FTE Costs” means, for any period, the product of (i) the actual total FTEs
used by AVEO to perform Research Program activities during such period, and
(ii) the FTE Rate.

1.32 “FTE Rate” means [**], increased annually during the Term by the percentage
increase, if any, in the CPI as of December 31 of each year over the level of
CPI as of December 31 of the prior year.

1.33 “GAAP” means United States generally accepted accounting principles applied
on a consistent basis, or any other accounting principles generally accepted for
public companies in the United States such as International Financial Reporting
Standards (“IFRS”). Unless otherwise defined or stated, financial terms shall be
calculated under GAAP.

1.34 “Generic Competition” means, with respect to a Licensed Product in the
United States, United Kingdom, Germany, France, Spain or Italy, when Net Sales
of such Licensed Product in such country decrease by [**] percent ([**]%) or
more from the Net Sales of such Licensed Product in such country measured as of
each of the four (4) Calendar Quarters immediately preceding the Calendar
Quarter during which the entry of a Generic Product occurs in such country.

1.35 “Generic Product” means any pharmaceutical product that meets all of the
following criteria: (a) is comprised of an Antibody that binds RON; (b) is
approved pursuant to an abbreviated process that relies on the prior approval of
a Licensed Product; (c) is being sold by a Third Party not authorized by COBI or
any of its Affiliates or Sublicensees; and (d) is not purchased from or
manufactured by COBI or any of its Affiliates or Sublicensees.

1.36 “Human Response Platform” means any Know-how related to (a) proprietary
tumor models (including chimeric mouse models, directed complementation tumor
models, and human-in-mouse tumor models) and proprietary-tumor cell lines, and
(b) proprietary bio-informatics tools, including the RON Index, in each case,
Controlled by AVEO or any of its Affiliates as of the Effective Date or at any
time during the Term.

 

5



--------------------------------------------------------------------------------

1.37 “IND” means an Investigational New Drug Application filed with FDA or a
similar application filed with an applicable Regulatory Authority outside of the
United States such as a clinical trial application (CTA) or a clinical trial
exemption (CTX).

1.38 “Joint Research Committee” or “JRC” will have the meaning set forth in
Section 2.3(a).

1.39 “Joint Research Program IP” means Joint Research Program Know-how and Joint
Research Program Patent Rights.

1.40 “Joint Research Program Know-how” means any Know-how, patentable or
otherwise, first identified, discovered or developed jointly by the Parties or
their Affiliates or others acting on behalf of the Parties or their Affiliates
in the conduct of Research Program activities.

1.41 “Joint Research Program Patent Rights” means any Patent Rights Controlled
jointly by the Parties or any of their Affiliates Covering inventions conceived
or reduced to practice jointly in the course of the conduct of the Research
Program activities.

1.42 “Know-how” means all information not generally known to the public,
including, biological materials and other tangible materials, inventions,
practices, methods, protocols, formulas, knowledge, know-how, trade secrets,
processes, procedures, specifications, assays, skills, experience, techniques,
data and results of experimentation and testing, including pharmacological,
toxicological, safety, stability and pre-clinical and clinical test data and
analytical and quality control data, patentable or otherwise.

1.43 “Lead Antibody” means (i) any RON Antibody that has been identified by AVEO
prior to the Effective Date; (ii) any RON Antibody that is a derivative of any
of the Antibodies described in clause (i) identified or generated by either
Party during the first [**] months of the Research Term; (iii) any RON Antibody
that is a derivative of any of the Antibodies described in clauses (i) or
(ii) identified or generated anytime after the first [**] months of the Research
Term but excluding any such derivative Antibody under this clause (iii) that
[**] described in clause (i) or (ii) above; and (iv) in each case under clauses
(i), (ii) and (iii), any binding fragment of such RON Antibody and any such RON
Antibody or binding fragment conjugated or fused to any other polypeptide.

1.44 “Licensed Product” means any product incorporating any RON Antibody.

1.45 “Marketing Approval” means any approval, including a registration, license
or authorization, from any Regulatory Authority required to market and sell a
Licensed Product in a jurisdiction and shall include an approval, registration,
license or authorization granted in connection with an NDA.

1.46 “NDA” means a New Drug Application, Biologics License Application or
equivalent submission filed with the FDA in connection with seeking Marketing
Approval of a Licensed Product, or an equivalent application filed with any
equivalent regulatory agency or governmental authority in any jurisdiction other
than the United States.

 

6



--------------------------------------------------------------------------------

1.47 “Net Sales” means the gross amount invoiced on sales of Licensed Product in
the Territory by COBI, its Affiliates and Sublicensees to any Third Party, less
the following deductions calculated in accordance with GAAP and standard
internal policies and procedures and accounting standards consistently applied
throughout Johnson & Johnson, to the extent specifically and solely allocated to
such Licensed Product and actually taken, paid, accrued, allowed, included or
allocated, based on good faith estimates, in the gross sales price with respect
to such sales (and consistently applied as set forth below):

(i) normal and customary trade, cash and quantity discounts, allowances, and
credits allowed or paid, in the form of deductions actually allowed with respect
to sales of such Licensed Product (to the extent not already reflected in the
amount invoiced and excluding commissions for commercialization);

(ii) retroactive price reductions, allowances or credits actually granted upon
rejections or returns of Licensed Product, including for recalls or damaged good
and billing errors;

(iii) discounts, chargeback payments, rebates, and reimbursements granted to
managed care organizations, group purchasing organizations or other buying
groups, pharmacy benefit management companies, health maintenance organizations,
federal, state/provincial, local or other governments, and any other providers
of health insurance coverage, health care organizations or other health care
institutions (including hospitals), health care administrators or patient
assistance or other similar programs;

(iv) compulsory payments and cash rebates related to the sales of such Licensed
Product paid to a governmental authority (or agent thereof) pursuant to
governmental regulations by reason of any national or local health insurance
program or similar program, to the extent allowed and taken; including
government levied fees as a result of healthcare reform policies, to the extent
such fees are specifically allocated to sales of such Licensed Product as a
percentage of COBI and its Affiliates’ entire pharmaceutical product sales, but
not including fees paid based on total sales or market share of prescription
products generally;

(v) reasonable and customary outbound freight, shipping, insurance and other
transportation expenses, if actually borne by COBI or its Affiliates or
Sublicensees without reimbursement from any Third Party;

(vi) tariffs; duties; excise, sales, value-added and other similar taxes (other
than taxes based on income); customs duties; or other government charges, in
each case imposed on the sale of Licensed Product to the extent included in the
price and separately itemized on the invoice, including VAT, but only to the
extent that such VAT are not reimbursable or refundable; and

(vii) amounts previously included in Net Sales of Licensed Product that are
written off as uncollectible after reasonable collection efforts, in accordance
with standard practices of the applicable party, not to exceed, in the
aggregate, [**] percent ([**]%) of Net Sales in the relevant period.

 

7



--------------------------------------------------------------------------------

All aforementioned deductions shall only be allowable to the extent they are
commercially reasonable and shall be determined, on a country-by-country basis,
as incurred in the ordinary course of business in type and amount consistent
with the Party’s, the Affiliate’s, or Third Party Sublicensee’s (as the case may
be) business practices consistently applied across its product lines and
accounting standards and verifiable based on the Johnson & Johnson sales
reporting system. All such discounts, allowances, credits, rebates, and other
deductions shall be fairly and equitably allocated to Licensed Product and other
products of the Party and its Affiliates and Sublicensees such that Licensed
Product does not bear a disproportionate portion of such deductions.

Notwithstanding anything in this Agreement to the contrary, the transfer of a
Licensed Product between or among COBI, its Affiliates and Sublicensees will not
be considered a sale, provided, that in the event an Affiliate or Sublicensee is
the end-user of Licensed Product, the transfer of Licensed Product to such
Affiliate or Sublicensee shall be included in the calculation of Net Sales at
the average selling price charged in an arm’s length sale to a Third Party who
is not an Affiliate or Sublicensee in the relevant period.

Net Sales will include the cash consideration received on a sale and the fair
market value of all non-cash consideration.

Disposition of Licensed Product for, or use of the Licensed Product in, clinical
trials or other scientific testing, as free samples, or under compassionate use,
patient assistance, or test marketing programs or other similar programs or
studies where a Licensed Product is supplied without charge shall not result in
any Net Sales however if COBI or any of its Affiliates or Sublicensees charges
for such Licensed Product, the amount billed will be included in the calculation
of Net Sales.

In the case of any sale of Licensed Product to a Third Party, other than a
Sublicensee, in a transaction that is not an arm’s length transaction, the gross
invoice price included in the calculation of Net Sales with respect to such sale
shall be the average selling price charged by COBI and its Affiliates and
Sublicensees in arm’s length sales to Third Parties, other than Sublicensees, in
the applicable country and during the relevant period.

COBI agrees, and will ensure that its Affiliates and Sublicensees agree, not to
use a Licensed Product as a loss leader. COBI agrees, and will ensure that its
Affiliates and Sublicensees agree, that if it prices a Licensed Product in order
to gain or maintain sales of other products, then for purposes of calculating
the payments due under this Agreement, the Net Sales will be adjusted to reverse
any discount which was given to a customer that was in excess of customary
discounts for the Licensed Product (or, in the absence of relevant data for the
Licensed Product, for other similar products under similar market conditions).
If any discounts or other deductions are made in connection with sales of
Licensed Product that are bundled or sold together with other products of COBI
or any of its Affiliates or Sublicensees, in no event will the discounts applied
to the Licensed Product exceed the discount applied to other products of COBI,
its Affiliates or Sublicensees in such arrangement as a percentage of the
respective list prices of the Licensed Product and such other products prior to
applying the discount.

 

8



--------------------------------------------------------------------------------

Net Sales will be determined from books and records maintained in accordance
with GAAP, consistently applied throughout the organization and across all
products of the entity whose sales of Licensed Product are giving rise to Net
Sales.

In the event a Licensed Product is sold in combination with other products
(“Combination Product”) from Johnson & Johnson, its Affiliates or Sublicensees
and the customer receives a specific discount for such “bundling” of products
(for clarity, this situation describes bundling of two or more separate
products, each in finished dosage form, and not a fixed combination of two
active pharmaceutical ingredients), the Net Sales of the said Combination
Product(s), for the purposes of determining royalty payments, shall be
determined by multiplying the relevant Net Sales by the fraction, A/(A+B) where
A is the weighted (by sales volume) average sale price in a particular country
of the Licensed Product in the previous Calendar Year when sold separately and B
is the weighted average sale price in that country in the previous Calendar Year
of the other products sold separately. In the event that such average sale price
cannot be determined for either of the Licensed Product(s) or the other
product(s) it has been sold with, in combination, for purposes of determining
the royalty payments, the bundling discount granted shall be considered as
having been granted in its entirety with respect to the other product(s) only
and shall not be applied to the sales of any product(s).

1.48 “[**] Declaration” means the earlier of (i) a decision by COBI or any of
its Affiliates or Sublicensees to select a RON Antibody for entry into any [**],
as defined in the next sentence, and (ii) [**]. For purposes of this definition,
[**]. Without limiting the foregoing, [**].

1.49 “Patent Rights” means patents and patent applications and all
substitutions, divisions, continuations, continuations-in-part, reissues,
reexaminations, supplemental protection certificates and extensions and the like
thereof, and all counterparts thereof in any country.

1.50 “[**] Cell Line Criteria” shall mean the cell line (i) is capable of [**].

1.51 “Phase 1 Clinical Trial” means a human clinical trial that is intended to
initially evaluate the safety and/or pharmacological effect of Licensed Product
or that would otherwise satisfy the requirements of 21 C.F.R. 312.21(a) or an
equivalent clinical trial in a country in the Territory other than the United
States.

1.52 “Phase 2 Clinical Trial” means a human clinical trial, for which the
primary endpoints include a determination of dose ranges or an indication of
efficacy in patients being studied as described in 21 C.F.R. §312.21(b), or an
equivalent clinical trial in a country in the Territory other than the United
States.

1.53 “Phase 3 Clinical Trial” means a human clinical trial that is prospectively
designed, along with other Phase 3 Clinical Trials, to demonstrate statistically
whether a product is safe and effective for use in humans in the indication
being investigated as described in 21 C.F.R. §312.21(c), or an equivalent
clinical trial in a country in the Territory other than the United States.

 

9



--------------------------------------------------------------------------------

1.54 “Proof of Concept” means an indication of efficacy in patients being
studied.

1.55 “R&D Costs” means, for any period, the sum of (i) FTE Costs and (ii) all
out-of-pocket Third Party costs incurred by AVEO and its Affiliates during such
period in the performance of Research Program activities, including microarrays
and mouse acquisition costs.

1.56 “Regulatory Authority” means any federal, national, multinational, state,
county, city, provincial, or local regulatory agency, department, bureau or
other governmental entity with authority over the marketing, commercialization,
manufacture or sale of a pharmaceutical product in the Territory, including the
FDA in the United States and the EMA in the EU.

1.57 “Research Plan” means the written plan, including the budget, for the
conduct of the Research Program, the initial version of which is attached to
this Agreement as Exhibit C, as modified from time to time during the Research
Term in accordance with this Agreement.

1.58 “Research Program” means the conduct, during the Research Term of certain
RON-related research activities aimed at: (i) the identification of
pharmacodynamic and predictive biomarkers; (ii) the investigation of potential
clinical indications; (iii) the generation of tumor models; (iv) the evaluation
of mechanism-based drug combinations; (v) the identification and
characterization of RON Antibodies, which may include the identification of
back-up Antibodies to the Lead Antibody; (vi) production cell line development;
and (vii) development of a robust mechanism of action-related functional
bioassay amenable to being adapted as a release assay.

1.59 “Research Term” means the period commencing on the Effective Date and
ending on the third anniversary of the Effective Date, unless extended by mutual
agreement of the Parties or earlier terminated by mutual agreement of the
Parties or termination of this Agreement under Article IX.

1.60 “RON” means Recepteur d’Origine Nantais.

1.61 “RON Antibody” means an Antibody that binds RON, and that (i) has been
identified by AVEO prior to the Effective Date; (ii) is identified by either
Party and demonstrated to bind RON during the Research Term; or (iii) is
generated or developed by or on behalf of COBI or any of its Affiliates or
Sublicensees during the Term outside of the Research Program activities, but
derived from any Antibody described in clauses (i) or (ii), including, in each
case of clauses (i), (ii) or (iii), any humanized, primatized, chimerized, or
Fc-modified version, any binding fragment of any of the foregoing, or any such
Antibody or binding fragment of such Antibody conjugated or fused to any other
polypeptide.

1.62 “RON Index” means the list of [**] set forth in Exhibit D, and any [**].

1.63 “RON Model Improvement” means any Know-how, whether or not patentable,
developed by or on behalf of COBI or any of its Affiliates or Sublicensees that
constitutes an improvement to any AVEO RON Model disclosed by AVEO or any of its
Affiliates to COBI.

 

10



--------------------------------------------------------------------------------

1.64 “RON Model Improvement Patent Rights” means Patent Rights owned or
Controlled by COBI or any of its Affiliates or Sublicensees Covering any
invention that falls within the definition of RON Model Improvement.

1.65 “Royalty Term” has the meaning set forth in Section 4.6.

1.66 “Specified Third Party License” has the meaning set forth in
Section 4.8(c).

1.67 “Specified Third Party Patent Rights” shall mean [**], including any
continuations, continuations-in-part (except as to new matter added after the
Effective Date); divisions, reissues, reexaminations, extensions (including any
supplemental patent certificate) and all foreign counterparts of any of the
foregoing

1.68 “Sublicensee” means a Third Party to whom COBI or any of its Affiliates or
another Sublicensee grants an express or implied sublicense under all or part of
the AVEO Technology or Joint Research Program IP to develop, manufacture,
commercialize or use Licensed Product in the Field.

1.69 “Term” means the term of this Agreement determined in accordance with
Section 9.1.

1.70 “Territory” means worldwide.

1.71 “Third Party” means any person other than a Party or any of its Affiliates
or their respective employees.

1.72 “Third Party Payments” means all royalties, upfront fees, milestones and
other payments paid by COBI or any of its Affiliates or Sublicenses to Third
Parties specifically to acquire a license to intellectual property that is
necessary for the development, manufacture, import, sale or use of Licensed
Product in the Field, but not including amounts paid under the AVEO In-licenses.

1.73 “United States” or “U.S.” means the United States of America and its
territories and possessions.

1.74 “Valid Claim” means (i) a claim of an issued and unexpired patent that has
not been revoked or held unenforceable or invalid by a decision of a court or
other governmental agency of competent jurisdiction from which no appeal can be
taken or with respect to which an appeal is not taken within the time allowed
for appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise or been dedicated to the
public, and (ii) a claim in a pending patent application that is being
prosecuted for no more than [**] years and that has not been abandoned,
disclaimed, allowed to lapse or finally determined to be unallowable by the
applicable governmental authority in a decision from which no appeal can be
taken or from which no appeal is taken within the time allowed for appeal.

 

11



--------------------------------------------------------------------------------

ARTICLE II

RESEARCH

2.1 Conduct of Research Program. During the Research Term, each Party will use
Commercially Reasonable Efforts to conduct the activities which are assigned to
such Party under the then-current Research Plan and this Agreement.

2.2 Research Plan. The initial Research Plan is attached as Exhibit C which
includes a mutually agreed, committed budget of FTE Costs and an estimate for
out-of-pocket Third Party costs. On or before September 30, 2011, and each
September 30 thereafter during the Research Term, the JRC shall prepare annual
updates to the Research Plan, which shall include a committed budget of FTE
Costs and an estimate for out-of-pocket Third Party costs for the next Calendar
Year that is mutually agreed by the Parties. For sake of clarity, the budget of
FTE Costs for any Calendar Year of the Research Plan may not be amended, unless
otherwise mutually agreed by the Parties. Subject to the preceding sentence and
to Sections 2.3(d) and 10.3, at any time during the Research Term, the JRC may
periodically review the Research Plan, and prepare and approve any updates to
the Research Plan. For the sake of clarity, if the JRC cannot agree on a revised
Research Plan, then the Parties will resolve the dispute pursuant to
Section 10.3.

2.3 Governance.

(a) Formation. Within [**] days after the Effective Date, the Parties will form
a committee (the “Joint Research Committee” or “JRC”) comprising at least [**]
representatives from each Party or such other number, maintaining equal
representation, as the Parties mutually agree. The JRC will remain in existence
during the Research Term. Each member appointed by a Party will have relevant
expertise and an appropriate level of decision-making authority within such
Party’s organization to fulfill the role of the JRC. Each Party may change one
or more of its representatives to the JRC at any time or upon written notice to
the other Party. From time to time the JRC may, in its discretion, establish one
or more subcommittees or project teams to coordinate and monitor particular
projects or activities over which the JRC has authority, as the JRC deems
necessary or advisable. Each subcommittee will report to the JRC and, unless
otherwise agreed upon by the JRC, the provisions of this Section 2.3 will apply
to each subcommittee to the same extent as these provisions apply to the JRC.

(b) Responsibilities. The JRC will be responsible for:

(i) reviewing, coordinating and monitoring Research Program activities and the
status and progress of efforts in the conduct of the Research Program;

(ii) reviewing the status and progress of COBI’s other research and development
activities related to Licensed Product;

(iii) subject to paragraph (d) and Section 10.3, amending the Research Plan;

 

12



--------------------------------------------------------------------------------

(iv) serving as a forum for an exchange and discussion of the results of the
Research Program and of COBI’s other research and development activities related
to Licensed Product; and

(v) discussing other matters related to this Agreement referred to it by
agreement of the Parties.

(c) Meetings. The Joint Research Committee shall hold its first meeting, in
person, within thirty (30) days after the Effective Date. The JRC will meet on a
[**] basis, or at such other frequency as the Parties mutually agree, in person
or by telephone at mutually acceptable times and locations. Prior to each [**]
meeting of the JRC, each Party will prepare and deliver to the other Party a
report of the status and results of its Research Program activities and, to the
extent not covered by a confidentiality obligation owed to any Third Party, a
report on any other activities related to protein antagonists of RON and, in the
case of COBI, a report on COBI’s other activities related to the research and
development of Licensed Products since the last report. Each report delivered
under the preceding sentence will be in a format mutually agreed upon by the
Parties. A representative of COBI shall serve as the chairperson of the JRC. The
chairperson will be responsible for leading meetings, but will otherwise have no
greater authority on the JRC than any other member. A JRC member designated by
AVEO will serve as secretary of the meetings of the JRC. The secretary will be
responsible for promptly preparing and distributing to all members of the JRC
draft minutes of meetings for review and comment, including a list of all
actions and decisions approved by the JRC. The minutes of each meeting of the
JRC will be formally approved by the JRC at its next regularly scheduled
meeting. Each Party will use reasonable efforts to cause its representatives to
attend meetings of the JRC. In addition, each Party may, at its discretion,
invite a reasonable number of non-member employees, and, with the consent of the
other Party, consultants and scientific advisors, to attend meetings of the JRC
or the relevant portion thereof; provided, that any such consultants and
scientific advisors are bound by written obligations of confidentiality and
restrictions on use of Confidential Information at least as stringent as those
set forth in Article VI. During the Research Term the working groups from each
Party will hold informal update meetings, in person or by videoconference or
teleconference, on a monthly basis, which such meetings shall be in addition to
the JRC meetings held under this Section 2.3(c).

(d) Decision-making. Each Party will have one vote on the JRC. Any action by the
JRC will require unanimous vote. No vote will be taken without at least one
member of each Party present. In the event of dispute, the terms of Article X
will apply, except that, in the event the JRC cannot agree on an amendment to
the Research Plan then the then current Research Plan will remain in effect
until the dispute is resolved pursuant to the remaining dispute resolution
provisions of Article X.

2.4 Record-Keeping. Each Party shall maintain complete and accurate records of
the work performed under the Research Plan in laboratory notebooks in sufficient
detail and in a good scientific manner appropriate for patent and regulatory
purposes.

2.5 Funding. Funding for the Research Plan will be provided by COBI in
accordance with Section 4.2.

 

13



--------------------------------------------------------------------------------

ARTICLE III

LICENSE GRANT

3.1 License Grants from AVEO to COBI.

(a) AVEO Technology. Subject to the terms and conditions of this Agreement,
including Section 3.2, AVEO hereby grants to COBI an exclusive royalty-bearing
license (or sublicense, as the case may be) under AVEO Technology and AVEO’s
interest in Joint Research Program IP (with the right to grant sublicenses) to
research, develop, make, have made, use, import, export, market, offer for sale,
sell and have sold, Licensed Product in the Territory within the Field.

(b) Sublicense Under [**] Agreement. Subject to the terms and conditions of this
Agreement and in lieu of the rights granted under Section 3.1(a), AVEO hereby
grants to COBI a sublicense under the licenses granted to AVEO under Sections
2.1 and 3.2 of the [**] Agreement pursuant to the sublicensing right specified
in Section 4.4(c) of the [**] Agreement, to research, develop, make, have made,
use, import, export, market, offer for sale, sell and have sold Licensed
Products in the Territory within the Field under any Know-how or Patent Rights
licensed to AVEO under the [**] Agreement, provided, that notwithstanding
anything in this Agreement to the contrary (i) neither the sublicense granted in
this Section 3.1(b) nor the rights granted under Section 3.1(a) include the
right under any Know-how or Patent Rights licensed to AVEO under the [**]
Agreement to [**].

(c) RON Index. Subject to the terms and conditions of this Agreement, AVEO
hereby grants to COBI and its Affiliates a fully paid-up, non-exclusive license,
without the right to grant sublicenses, to use the RON Index as a biomarker for
the identification of patients more likely or less likely to benefit from use of
Licensed Product, in connection with development and commercialization of
Licensed Product under this Agreement.

3.2 Research Grant-Back from COBI to AVEO. Subject to the terms and conditions
of this Agreement, COBI hereby grants to AVEO and its Affiliates a fully paid-up
non-exclusive sublicense under the rights to AVEO Technology and AVEO’s interest
in Joint Research Program IP granted to COBI under Section 3.1, and under COBI’s
interest in Joint Research Program IP (without the right to grant sublicenses),
solely for (i) the conduct Research Program activities during the Research Term;
and (ii) subject to Section 3.6, for any other research purposes.

3.3 Sublicenses.

(a) Sublicensing. The rights granted to COBI by AVEO under Section 3.1(a) and
3.1(b) may be extended or sublicensed to an Affiliate or sublicensed, in whole
or in part, to a Third Party (through one level of sublicensing for a Third
Party only). COBI will, within [**] days after signature, provide AVEO with a
copy of each agreement with a Sublicensee executed by COBI or any of its
Affiliates, provided COBI will be entitled to redact any terms that do not
relate to the sublicense of AVEO Technology. Permitted Sublicensees may extend
the rights granted under Section 3.1(a) and 3.1(b) to any of their Affiliates.

 

14



--------------------------------------------------------------------------------

(b) Performance by Sublicensees. COBI will be fully responsible for performance
by each Sublicensee of its obligations under this Agreement. Each sublicense
granted by COBI pursuant to this Section 3.3 will contain terms and conditions
consistent with this Agreement. Without limiting the foregoing, each sublicense
agreement will contain the following provisions: (i) a requirement that any
Sublicensee selling Licensed Product submit applicable sales or other reports to
COBI to the extent necessary or relevant to the reports required to be made or
records required to be maintained under this Agreement; (ii) an audit
requirement as to those Sublicensees selling Licensed Product consistent with
that set forth in Section 4.15; (iii) a requirement that such Sublicensee comply
with the confidentiality provisions and restrictions on use with respect to
Confidential Information of AVEO consistent with Article VI; and (iv) an
obligation of the Sublicensee to assign RON Model Improvements and RON Model
Improvement Patent Rights to COBI for further assignment to AVEO under
Section 5.2, and an automatic license to COBI, upon termination of this
Agreement, with the right to grant a further license to AVEO, to any Know-how
and under any Patent Rights that fall under the definition of COBI Product
Know-how or COBI Product Patent Rights when Controlled by COBI. If COBI becomes
aware of a material breach by a Sublicensee of the rights granted to COBI, or
the obligations of COBI or a Sublicensee under this Agreement, COBI will
promptly notify AVEO in writing of the particulars of the same, and will use
Commercially Reasonable Efforts to enforce the terms of such sublicense.

3.4 Responsibility. Except for activities to be conducted by AVEO under the
Research Plan, COBI will, including through its Affiliates and Sublicensees,
have sole responsibility for research, development, manufacture, marketing, sale
and use of Licensed Product in the Field, and will be responsible for all of its
costs and expenses associated with such activities.

3.5 Diligence.

(a) Commitment. COBI will prepare and deliver to AVEO (i) within [**] days of
[**], a development plan for the Licensed Product, which shall include clinical
and registration timelines; and (ii) no later than [**], a commercialization
plan, for the Licensed Product in the U.S. and EU, which shall include
commercialization timelines. COBI will use Commercially Reasonable Efforts
during the Term to develop, manufacture and obtain Marketing Approval for, and
commercialize a Licensed Product in a [**] indication throughout the U.S. and
EU, and to meet the development and commercialization timelines set forth in the
development and commercialization plans furnished to AVEO pursuant to the first
sentence of this Section 3.5(a). For the sake of clarity, COBI will have met its
obligation to use Commercially Reasonable Efforts to develop, manufacture and
obtain Marketing Approval for [**] Licensed Product upon approval of the [**]
Licensed Product in the [**] indication. In addition, in the course of obtaining
Marketing Approval, COBI will use Commercially Reasonable Efforts to secure
regulatory, data and market exclusivity for each Licensed Product for which
Marketing Approval is obtained to the extent available from the applicable
Regulatory Authorities. COBI agrees to register this Agreement with any foreign
governmental agency, which requires such registration and where the failure to
so register would have a material adverse impact on commercialization of
Licensed Product in a major market, and COBI shall pay all costs and legal fees
in connection therewith. COBI shall not be relieved of any of its obligations
under this Agreement by any failure to register this Agreement in any country,
and, specifically, shall not be relieved of its obligation to make any payment
due to AVEO where such payment is blocked due to any failure to register this
Agreement.

 

15



--------------------------------------------------------------------------------

(b) Update Meeting. At least once each Calendar Year during the Term until first
Marketing Approval of a [**] Licensed Product for the [**] indication, one or
more members of the internal program team at COBI with responsibility for
development of Licensed Product will meet in person with representatives of AVEO
at COBI facilities for a formal update meeting during which COBI will present to
AVEO the status and results to date of research and development activities
related to Licensed Product. At each such meeting, COBI shall present its then
current development plan, including the anticipated timelines for the activities
under such plan.

(c) Status Reports. COBI will provide to AVEO a written report, on a semi-annual
basis during the Term, describing, in detail, activities undertaken by COBI, its
Affiliates and Sublicensees in compliance with paragraph (a), the results
achieved since the last report and activities planned for the subsequent
semi-annual period. In addition, COBI shall respond to reasonable requests from
AVEO for additional information as to COBI’s progress and results with respect
to efforts conducted under paragraph (a).

3.6 Exclusivity. Subject to Section 11.5(c), during the period commencing on the
Effective Date and ending [**] years after [**] neither Party nor any of its
Affiliates or their respective sublicensees of development rights will, except
for activities conducted under this Agreement, develop any therapeutic product
[**].

ARTICLE IV

FINANCIAL PROVISIONS

4.1 License Fee. Within ten (10) days of the Effective Date, COBI will pay to
AVEO a non-creditable, non-refundable license fee of $7,500,000.

4.2 Research Funding. COBI shall fund all R&D Costs incurred by AVEO in the
conduct of the Research Program pursuant to the Research Plan. During the
Research Term, AVEO shall report its actual R&D Costs within [**] days after the
end of each month. Within [**] days of the end of each month, AVEO shall provide
an invoice to COBI for R&D Costs incurred in such month. COBI shall pay to AVEO
the amounts shown on each invoice upon receipt thereof as set forth in
Section 4.4.

4.3 Milestones Payments by COBI. Subject to the terms and conditions of this
Agreement, COBI will pay to AVEO the following milestone payments as set forth
in Section 4.4 after the occurrence of the corresponding event as set forth in
this Section:

(a) [**]. Upon the [**] with respect to the first Licensed Product, COBI will
pay AVEO a fee of $[**].

 

16



--------------------------------------------------------------------------------

(b) Once Per Product. The following milestone payments will be made only upon
the first occurrence of the following events with respect to each Licensed
Product, and shall not be paid on any subsequent occurrence of the same event
with respect to the same Licensed Product, except that the milestone payments
under clauses (iii) and (iv) below will both be due even if the same [**] is the
basis for achievement of each milestone:

 

Event Milestone

   Event Payment

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

For purposes of Section 4.3(b)(v), [**] shall mean the [**].

For purposes of Section 4.3(b)(vi), [**] shall mean [**].

If any milestone set forth in Section 4.3 is achieved with respect to a Licensed
Product prior to the achievement of an earlier milestone for such Licensed
Product, then all milestone payments due and payable for the earlier milestone
shall be due and payable simultaneously with the payment for achievement of the
later milestone event.

(c) Marketing Approval and First Commercial Sale. The following milestone
payments will be made upon the first occurrence of the following events with
respect to the [**] indications (for example, colorectal, pancreatic, non-small
cell lung, esophageal or gastric cancer) for each Licensed Product:

 

Event Milestone

   Event Payment
for First
Indication   Event Payment
for [**] Indication
(per Indication)

[**]

   [**]   [**]

[**]

   [**]   [**]

[**]

   [**]   [**]

(d) Commercial Milestones. COBI will pay to AVEO the following commercial
milestone payments upon the first achievement of the corresponding event with
respect to each Licensed Product:

 

Calendar Year Net Sales of Licensed Product in North America

   Payment

First achievement of Calendar Year Net Sales in excess of $[**]

   [**]

First achievement of Calendar Year Net Sales in excess of $[**]

   [**]

First achievement of Calendar Year Net Sales in excess of $[**]

   [**]

 

17



--------------------------------------------------------------------------------

Calendar Year Net Sales of Licensed Product Outside of North America

   Payment

First achievement of Calendar Year Net Sales in excess of $[**]

   [**]

First achievement of Calendar Year Net Sales in excess of $[**]

   [**]

First achievement of Calendar Year Net Sales in excess of $[**]

   [**]

(e) Reduction for Back-ups. Notwithstanding anything in this Agreement to the
contrary, in the event the Licensed Product that is the subject of the payment
obligations in this Section 4.3 does not [**], the relevant payment owed to AVEO
under this Section 4.3 will be reduced by [**] percent ([**]%).

(f) Notice of Milestone Achievement. COBI will provide written notice to AVEO
within [**] days of each achievement of a development milestone (Sections
4.3(a), (b) and (c)) and within [**] days of each achievement of a commercial
milestone (Section 4.3(d)) for which a payment is due to AVEO under this
Section 4.3.

4.4 Payment of Research Funding and Milestone Payments. Payments under Sections
4.2 and 4.3 shall be payable to AVEO within [**] days from the date an invoice
is received by COBI provided that any invoiced R&D Costs are for services that
have been rendered and any deliverables subject to the invoice have been
received by COBI. All invoices must reference a valid Purchase Order (PO) Number
which COBI shall provide to AVEO within [**] days [**] days after the Effective
Date and invoices shall include the nature and amount of research and
development services rendered or deliverables provided. Invoices must be sent to
the Johnson & Johnson Accounts Payable Department via [**] if AVEO establishes a
web invoice account or sent by postal mail to the address indicated on the PO.
AVEO can contact the Johnson & Johnson Accounts Payable Hotline at [**] with any
questions related to the status of payments on invoices. Copies of all invoices
shall be sent concurrently to the Antibody Drug Discovery Project Coordinator at
Johnson & Johnson Pharmaceutical Research & Development, L.L.C., 145 King of
Prussia Road, Radnor, PA 19087. COBI reserves the right to return to AVEO
unprocessed and unpaid those invoices that do not reference the applicable PO
Number.

4.5 Royalty Payments by COBI.

(a) Royalty Rate. Subject to the adjustment, if any, to be made under
Sections 4.5(b), 4.7, 4.8(c) and 4.8(d), COBI will pay to AVEO royalties on Net
Sales of each Licensed Product in the Field in the Territory by COBI and its
Affiliates and Sublicensees, calculated using the following royalty rates:

 

Portion of Calendar Year Net Sales
(Per Licensed Product)

   Royalty Rate

First $[**] of Calendar Year Net Sales in the Territory for each Licensed
Product

   [**]%

 

18



--------------------------------------------------------------------------------

Portion of Calendar Year Net Sales
(Per Licensed Product)

   Royalty Rate

On that portion of Calendar Year Net Sales greater than $[**] but less than
$[**] in the Territory for each Licensed Product

   [**]%

On that portion of Calendar Year Net Sales equal to or greater than $[**] but
less than or equal to $[**] in the Territory for each Licensed Product

   [**]%

On that portion of Calendar Year Net Sales greater than $[**] in the Territory
for each Licensed Product

   [**]%

(b) Reduction for Back-Ups. Notwithstanding anything in this Agreement to the
contrary, in the event the relevant Licensed Product does not [**], the royalty
rates specified in Section 4.5(a) as to such Licensed Product will be reduced by
[**] percent ([**]%).

4.6 Royalty Term. Royalties under Section 4.5 will be payable on a country by
country and Licensed Product-by-Licensed Product basis during the period
commencing on the First Commercial Sale of such Licensed Product in such country
and ending upon the latest to occur of (i) the date of expiration or
determination of unenforceability or invalidation (from which no appeal can be
taken) of the last Valid Claim of an AVEO Patent Right or Joint Research Program
Patent Right Covering an Antibody composition of matter or method of use with
respect to such Licensed Product in the country of sale; (ii) expiration of any
protective data or marketing exclusivity applicable to such Licensed Product in
the country of sale; and (iii) ten (10) years from the date of First Commercial
Sale in such country (the “Royalty Term”). Upon expiration of the Royalty Term,
in the country of sale, the license granted to COBI and its Affiliates and
Sublicenses under Article III will convert to a fully paid-up,
non-royalty-bearing, nonexclusive license in such country.

4.7 Reduction for Loss of Exclusivity or Generic Competition. The royalties
payable under Section 4.5 with respect to Net Sales of a Licensed Product in a
country will be reduced, on a country by country and Licensed
Product-by-Licensed Product basis, by [**] percent ([**]%) of the amounts
otherwise payable under Section 4.5, during any portion of the Royalty Term when
criteria (i) and (ii) are met: (i) there is no Valid Claim within AVEO Patent
Rights Covering such Licensed Product in such country; and (ii) there is no
other protective data or marketing exclusivity covering Licensed Product in such
country; or there is Generic Competition with respect to such Licensed Product
in such country.

4.8 Third Party Payments.

(a) [**] Payments. COBI shall pay to AVEO the amount of all royalties due under
the [**] Agreement to the extent such payments relate to Licensed Product (the
“[**] Payments”). COBI shall pay to AVEO [**] percent ([**]%) of all milestone
payments due under Schedule 2 (g)-(l) of the [**] Agreement to the extent such
payments relate to Licensed Product. For sake of clarity, [**] payments in
Schedule 2 (a)-(f) of the [**] Agreement shall not be

 

19



--------------------------------------------------------------------------------

considered [**] Payments. COBI will have the right to deduct from royalties
otherwise payable to AVEO under Section 4.5, [**] percent ([**]%) of the [**]
Payments made in the relevant period, provided that, except under the
circumstances described in the first sentence of Section 4.8(c)(iv), in no event
will the royalty payable to AVEO on Net Sales of Licensed Product be reduced as
a result of the aggregate effect of the application of this paragraph and the
deductions under Sections 4.5(b), 4.7, 4.8(c) and 4.8(d), to less than [**]
percent ([**]%) of the royalty amounts calculated at the rates set forth in
Section 4.5(a).

(b) Other AVEO In-licenses. COBI will, in addition to the amounts payable under
Section 4.8(a), pay to AVEO the amount of all milestones and other payments due
under any AVEO In-licenses other than the [**] Agreement that are triggered by
the development, manufacture, use or sale of Licensed Product. Notwithstanding
the foregoing, except with respect to AVEO In-licenses existing on the Effective
Date, COBI may decline rights under the relevant AVEO In-licenses in which case
(i) the relevant Know-how and Patent Rights shall no longer be treated as AVEO
Know-how, AVEO Patent Rights and AVEO Technology, including for purposes of the
license granted under Section 3.1, and (ii) the provisions of this
Section 4.8(b) shall no longer apply to such AVEO In-license.

(c) [**].

(i) [**] of any [**] of such [**] shall [**], and the Parties [**] the [**]. If
the Parties [**] shall have [**] are the [**] and [**] the [**]. AVEO [**] and
to be [**] any [**], and shall [**] of AVEO, [**].

(ii) In the event that [**] and [**] with respect to the [**] on [**]:

(x) AVEO [**] in the [**] of the [**] provided that, the [**] under this
Section 4.8(c)(ii)(x) [**] pursuant to Sections [**]; and

(y) [**] of a [**] under Section [**], provided, that [**] of such [**] set
forth in Section [**]. For the sake of clarity, [**] are not [**].

(iii) [**] of a [**], then [**] with any [**] out of or [**]; provided that,
[**] will, at [**] may, [**] and [**], and [**] of AVEO; [**]; and ([**] will be
subject to the [**] below. Notwithstanding anything in this Agreement to the
contrary, [**].

(iv) Notwithstanding anything in this Agreement to the contary, in the event
[**] under Section [**] then the [**], provided that [**] under Sections [**] to
[**]. In the event [**], and there is a [**], then notwithstanding [**] of the
[**].

(d) Other Third Party Payments. COBI will be responsible for all amounts payable
to Third Parties, to the extent not already covered by Sections 4.8(a), (b) or
(c) for rights necessary, in COBI’s reasonable opinion, to develop, manufacture,
use, sell or otherwise commercialize Licensed Product in the Field. COBI will
have the right to deduct from royalties otherwise payable to AVEO under
Section 4.5, [**] percent ([**]%) of Third Party Payments made under this
Section in the relevant period, provided that, except under the circumstances
described in the first sentence of Section 4.8(c)(iv), in no event will the
royalty payable to AVEO

 

20



--------------------------------------------------------------------------------

on Net Sales of Licensed Product be reduced as a result of the aggregate effect
of the application of this paragraph and the deductions under Sections 4.5(b),
4.7, 4.8(a) and 4.8(c), to less than [**] percent ([**]%) of the royalty amounts
calculated at the rates set forth in Section 4.5(a).

4.9 Payments; Reports.

(a) For the duration of the Agreement, and commencing with the First Commercial
Sale of Licensed Product in the Territory, COBI shall furnish to AVEO written
reports (hereinafter the “Quarterly Financial Report”), in the form specified in
Exhibit G, within [**] calendar days following the end of each Calendar Quarter,
for which royalties are due, showing with respect to the United States, France,
United Kingdom, Italy, Germany, Spain and the rest of the Territory as a total:
(i) the Net Sales in local currency of all Licensed Products sold during the
relevant Calendar Quarter and Net Sales in United States Dollars (USD)
translated from local currency using the applicable Currency Hedge Rate prior to
calculating the royalty payable; and (ii) the royalties which shall have accrued
hereunder in respect to Net Sales in determining the amount due.

(b) For the duration of the Agreement, and commencing with the First Commercial
Sale of Licensed Product in the Territory, COBI shall furnish to AVEO written
reports (hereinafter the “Yearly Financial Report”), in the form specified in
Exhibit H, within [**] calendar days following the end of each Calendar Year,
for which royalties are due, showing with respect to the United States, France,
United Kingdom, Italy, Germany, Spain and the rest of the Territory as a total:
(i) the gross sales in local currency and converted into USD using the
applicable Currency Hedge Rate; (ii) the Net Sales in local currency of all
Licensed Products sold during the relevant Calendar Year and Net Sales in USD
translated from local currency using the Currency Hedge Rate prior to
calculating royalty payable; and (iii) the calculation of Net Sales and an
accounting of the deductions under Section 1.47 taken from the gross sales in
calculating Net Sales; and (iv) the royalties which shall have accrued hereunder
in respect to Net Sales in determining the amount due.

(c) COBI will pay royalties due on Net Sales received in a Calendar Quarter
within [**] days of the end of such Calendar Quarter in USD to:

CASH — WIRE TRANSFER

[**]

ABA Routing # [**]

Account #[**]

For credit to: [**] Account Name: AVEO PHARMACEUTCALS, INC.

Attn: [**]

Phone: [**]

or to such other account as to which AVEO provides written notice to COBI in
accordance with Section 11.4.

 

21



--------------------------------------------------------------------------------

4.10 Taxes.

(a) COBI shall make all payments to AVEO under this Agreement without deduction
or withholding for taxes except to the extent that any such deduction or
withholding is required by law in effect at the time of payment.

(b) Any tax required to be withheld on amounts payable under this Agreement will
promptly be paid by COBI on behalf of AVEO to the appropriate governmental
authority, and COBI will furnish AVEO with proof of payment of such tax. Any
such tax required to be withheld will be an expense of and borne by AVEO.

(c) COBI and AVEO will cooperate with respect to all documentation required by
any taxing authority or reasonably requested by COBI to secure a reduction in
the rate of applicable withholding taxes.

(d) If COBI had a duty to withhold taxes in connection with any payment it made
to AVEO under this Agreement but COBI failed to withhold, and such taxes were
assessed against and paid by COBI, then AVEO will indemnify and hold harmless
COBI from and against such taxes (including interest but excluding penalties).
If COBI makes a claim under this Section 4.10(d), it will comply with the
obligations imposed by Section 4.10(b) as if COBI had originally withheld taxes
from a payment to AVEO.

4.11 United States Dollars. All dollar ($) amounts specified in this Agreement
are United States dollar amounts.

4.12 Currency Exchange. All payment to be made hereunder by one Party to the
other Party shall be computed and paid in U.S. dollars. With respect to sales of
a Licensed Product invoiced in a currency other than U.S. dollars such amounts
and amounts payable per Section 4.5(a) will be expressed in the U.S. dollar
equivalent calculated by applying the Currency Hedge Rate determined as follows:

For the upcoming Calendar Year, COBI shall obtain a Currency Hedge Rate(s) to be
used for the local currency of each country of the Territory from its parent,
Johnson & Johnson, and shall provide details of such Currency Hedge Rate(s) in
writing to AVEO not later than [**] Business Days after the Currency Hedge
Rate(s) are available from Johnson & Johnson, which is customarily at the end of
October. Such Currency Hedge Rate(s) will remain constant throughout the
upcoming Calendar Year.

4.13 Blocked Payments. If, by reason of applicable laws or regulations in any
country, it becomes impossible or illegal for COBI or any of its Affiliates or
Sublicensees to move revenues related to Licensed Product out of such country,
COBI will promptly notify AVEO of the conditions preventing such transfer, and
royalties on the affected Net Sales shall, in lieu of payment under Section 4.9,
be deposited in local currency in the relevant country to the credit of AVEO in
a recognized banking institution in such county designated by AVEO or, if none
is designated by AVEO within a period of thirty (30) days, in a recognized
banking institution in such county selected by COBI or its Affiliates or
Sublicensees, as the case may be, and identified in a notice given to AVEO.

 

22



--------------------------------------------------------------------------------

4.14 Late Payments. COBI will pay interest to AVEO on the aggregate amount of
any payments that are not paid on or before the date such payments are due under
this Agreement at a rate per annum equal to [**] percent ([**]%) per month,
calculated based on the number of days such payments are paid after the date
such payments are due.

4.15 Records and Audits. COBI will keep complete and accurate records relating
to the calculations of Net Sales generated in the then current Calendar Year,
and during the preceding [**] Calendar Years. AVEO will have the right, [**]
annually at its own expense, to have a nationally recognized, independent,
certified public accounting firm, selected by it and reasonably acceptable to
COBI, review any such records of COBI and its Affiliates and Sublicensees (the
“Audited Party”) in the location(s) where such records are maintained by the
Audited Party upon reasonable written notice (which shall be no less than [**]
days’ prior written notice) and during regular business hours and under
obligations of strict confidence, for the sole purpose of verifying the basis
and accuracy of payments made and deductions taken under Article IV within the
[**] month period preceding the date of the request for review. No Calendar Year
will be subject to audit under this Section more than [**]. COBI will receive a
copy of each such report concurrently with receipt by AVEO. In the event such
inspection leads to the discovery of a discrepancy to AVEO’s detriment, COBI
will, within [**] days after receipt of such report from the accounting firm,
pay any undisputed amount of the discrepancy, plus interest on the underpayment
at a rate per annum of [**] percent ([**]%) per month, calculated from the date
the underpayment was made until the date of payment to AVEO of the underpayment.
AVEO will pay the full cost of the review unless the underpayment of amounts due
to AVEO is greater than [**] percent ([**]%) of the amount due for the entire
period being examined, in which case COBI will pay the reasonable cost charged
by such accounting firm for such review. Any undisputed overpayment of royalties
by COBI revealed by an examination will be paid by AVEO within [**] days of
AVEO’s receipt of the applicable report. Any disagreement regarding the results
of any audit conducted under this Section will be subject to the dispute
resolution provisions set forth in Article X.

ARTICLE V

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION

AND RELATED MATTERS

5.1 Inventorship. Inventorship for patentable inventions conceived or reduced to
practice during the course of the performance of activities pursuant to this
Agreement shall be determined in accordance with United States patent laws for
determining inventorship.

5.2 Ownership.

(a) General. Subject to the licenses and rights granted to COBI under this
Agreement, as between the Parties, AVEO shall own the entire right, title and
interest in and to all inventions and discoveries (and Patent Rights claiming
patentable inventions therein) first made or discovered solely by employees or
Third Party service providers of AVEO or any of its Affiliates in the course of
the Research Program. Except as set forth in Section 5.2(b), as between the
Parties, COBI shall own the entire right, title and interest in and to all
inventions and discoveries (and Patent Rights claiming patentable inventions
therein) first made or discovered solely by employees or Third Party service
providers of COBI or any of its Affiliates in the course of development,
manufacture or commercialization of Licensed Product. The Parties shall jointly
own any Joint Research Program IP.

 

23



--------------------------------------------------------------------------------

(b) RON Model Improvements. AVEO shall own all RON Model Improvements and RON
Model Improvement Patent Rights. COBI hereby assigns to AVEO all of the right,
title and interest of COBI and its Affiliates in and to RON Model Improvements
and RON Model Improvement Patent Rights. COBI shall promptly notify AVEO of any
RON Model Improvements, and such RON Model Improvements shall be treated as
Confidential Information of AVEO under this Agreement with AVEO as the
disclosing Party and COBI as the receiving Party for purposes of Article VI.
COBI shall execute all such documents, and take all such actions as AVEO may
reasonably request to effect the foregoing assignment, at AVEO’s expense.

5.3 Prosecution and Maintenance of Patent Rights.

(a) AVEO Technology. AVEO shall have the sole right, at AVEO’s discretion and
expense, to file, conduct prosecution, and maintain (including the defense of
any interference or opposition proceedings) all AVEO Patent Rights (other than
Joint Research Program Patent Rights), in AVEO’s name. AVEO shall provide to
COBI copies of all substantive prosecution papers related to AVEO Patent Rights
with claims Covering Licensed Products sent to or received from patent offices
in the Territory, unless otherwise directed by COBI. With respect to such patent
applications containing material not previously filed that is intended to be
filed in patent offices in the Territory, AVEO shall use reasonable efforts to
provide COBI with a draft of each such filing reasonably in advance of
submission and shall consider in good faith any comments regarding such draft
application that COBI may timely provide. In addition, AVEO shall provide to
COBI such other information related to prosecution of the AVEO Patent Rights
with claims Covering Licensed Product in the Territory as COBI may from time to
time reasonably request to allow COBI to track prosecution and maintenance of
such Patent Rights. In the event AVEO decides not to file a patent application
on AVEO Know-how specific to Licensed Product in a country of the Territory, or
decides to abandon prosecution of any claim of an AVEO Patent Right comprising
claims Covering Licensed Product in a country of the Territory or decides not to
maintain or extend any AVEO Patent Rights comprising claims Covering Licensed
Product in a country of the Territory, AVEO shall give COBI written notice in
advance of any loss of rights, and except where the claims are being abandoned
in favor of another application within AVEO Patent Rights or to permit other
claims within AVEO Patent Rights to be issued, AVEO will allow COBI to file,
prosecute, maintain (including the defense of any interference or opposition
proceeding) or extend, as the case may be, such AVEO Patent Rights, in AVEO’s
name, in such country, at COBI’s expense.

(b) COBI Technology. COBI shall have the sole right, at COBI’s discretion, to
file, conduct prosecution, and maintain (including the defense of any
interference or opposition proceedings) all Patent Rights owned by COBI (other
than Joint Research Program IP), in COBI’s name.

 

24



--------------------------------------------------------------------------------

(c) Joint Research Program.

(i) AVEO shall have the first right, at AVEO’s discretion, to file, conduct
prosecution, and maintain (including the defense of any interference or
opposition proceedings), all Joint Research Program Patent Rights, in the names
of both AVEO and COBI, at AVEO’s expense. COBI shall use Commercially Reasonable
Efforts to make available to AVEO or its authorized attorneys, agents or
representatives, such of its employees as AVEO, in its reasonable judgment,
deems necessary in order to assist AVEO in obtaining patent protection for such
Joint Research Program Patent Rights. Each Party shall sign, or use Commercially
Reasonable Efforts to have signed, all legal documents necessary to file and
prosecute patent applications or to obtain or maintain patents in respect of
such Joint Research Program Patent Rights, at its own cost.

(ii) If AVEO elects not to seek or continue to seek or maintain patent
protection on any Joint Research Program Know-how in the Territory under
clause (i), COBI shall have the right, at COBI’s discretion, to seek, prosecute
and maintain in the relevant country in the Territory patent protection on such
Joint Research Program Know-how in the names of both AVEO and COBI, at COBI’s
expense. AVEO shall use Commercially Reasonable Efforts to make available to
COBI its authorized attorneys, agents or representatives, such of AVEO’s
employees as are reasonably necessary to assist COBI in obtaining and
maintaining the patent protection described under this Section 5.3(c)(ii). AVEO
shall sign or use Commercially Reasonable Efforts to have signed all legal
documents necessary for COBI to file and prosecute such patent applications or
to obtain or maintain (including the defense of any interferences or opposition
proceeding) such patents, as requested by COBI and at AVEO’s cost.

(iii) With respect to Joint Research Program Patent Rights, the Party filing,
prosecuting and maintaining such Patent Rights shall provide the other Party,
within [**] Business Days after submitting or receiving official correspondence,
with copies of all such official correspondence submitted to or received from
patent offices, courts or other administrative bodies in the Territory. With
respect to substantive filings and correspondence in the Territory, the Party
filing, prosecuting, and maintaining such Joint Research Program Patent Rights
shall use reasonable efforts to provide the other Party with drafts of such
filings and correspondence reasonably in advance of submission and shall
consider in good faith any comments regarding such filings and correspondence
that the other Party may timely provide.

5.4 Patent Term Extensions. The Parties shall cooperate with each other in
gaining patent term extension (including those extensions available under U.S.
Drug Price Competition and Patent Term Restoration Act of 1984, the
Supplementary Certificate of Protection of Member States of the EU and other
similar measures in any other country) wherever applicable to Patent Rights
licensed under this Agreement that Cover the Licensed Product in the Territory.
The Parties shall, if necessary and appropriate, use reasonable efforts to agree
upon a joint strategy relating to patent term extensions, but, in the absence of
mutual agreement with respect to any extension issue, the patent or the claims
of the patent shall be selected on the basis of the scope, enforceability and
remaining term of the patent in the relevant country or region. To the extent
permitted by the jurisdiction in question, all filings for such extensions shall
be made by the Party owning such patent or, in the case of Joint Research
Program Patent Rights, by the Party responsible for filing, prosecuting and
maintaining such Patent Rights in accordance with this Section.

 

25



--------------------------------------------------------------------------------

5.5 Patent Expenses. The patent filing, prosecution and maintenance (including
the defense of any interference or opposition proceeding) expenses incurred with
respect to Sections 5.3(b) and 5.4 shall be borne by COBI.

5.6 Third Party Infringement.

(a) Notices. Each Party will promptly report in writing to the other Party any
(i) known or suspected infringement of any AVEO Patent Rights or Joint Research
Program Patent Rights, or (ii) unauthorized use or misappropriation of any AVEO
Know-how or Joint Research Program Know-how by a Third Party, of which such
Party becomes aware, in each case only to the extent relevant to the
development, manufacture, commercialization or use of Licensed Product in the
Field in the Territory, and will provide the other Party with all available
information evidencing such infringement, or unauthorized use or
misappropriation.

(b) COBI First Right to Enforce Certain AVEO Patent Rights. COBI or its
designated Affiliate or Sublicensee will have the first right, but not the
obligation, to initiate a lawsuit or take other appropriate action that it
believes is reasonably required to prevent or abate actual or threatened
infringement, or otherwise protect or enforce, AVEO Patent Rights Covering
Licensed Product and Joint Research Program Patent Rights against a Third Party
who is researching, making, using, selling or importing a product in the Field
in a country within the Territory that is competitive with Licensed Product,
provided that COBI shall not initiate any lawsuit or take any enforcement action
under this Section without first consulting AVEO and giving good faith
consideration to any AVEO recommendation(s). AVEO and its Affiliates will join
such suit if the relevant court would lack jurisdiction if AVEO or such
Affiliate were absent from such suit, and AVEO and such Affiliates will execute
such legal papers and cooperate in the prosecution of such suit as may be
reasonably requested by COBI; provided, that COBI will promptly reimburse all
out-of-pocket expenses (including reasonable attorneys’ fees and expenses)
incurred by AVEO and such Affiliates in connection with joining such suit and
providing such other requested cooperation.

(c) AVEO Rights if COBI Elects Not to Proceed. If COBI does not initiate a
lawsuit or take other appropriate action pursuant to Section 5.6(b) within [**]
days after knowledge of such infringement or misappropriation or, in the case of
receipt of a notice letter sent by a Third Party pursuant to the requirements of
21 U.S.C. § 355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) or under any analogous
provisions, within [**] days before any statutory or regulatory deadline for
filing such suit, then AVEO will have the immediate right to initiate a lawsuit
or take other appropriate action that it believes is reasonably required to
prevent or abate actual or threatened infringement, or otherwise to protect or
enforce the relevant AVEO Patent Rights or Joint Research Program Patent Rights.
COBI and its Affiliates will join such suit if the relevant court would lack
jurisdiction if COBI or such Affiliates were absent from such suit, and COBI and
such Affiliates will execute such legal papers and cooperate in the prosecution
of such suit as may be reasonably requested by AVEO; provided, that AVEO will
promptly reimburse all out-of-pocket expenses (including reasonable attorneys’
fees and expenses) incurred by COBI and such Affiliates in connection with
joining such suit and providing such requested cooperation.

 

26



--------------------------------------------------------------------------------

(d) Enforcement Against Other Infringement of AVEO Patent Rights. Except as
provided in Section 5.6(b), AVEO will have the sole right, but not the
obligation, to initiate a lawsuit or take other appropriate action that it
believes is reasonably required to prevent or abate actual or threatened
infringement, or otherwise to protect or enforce, AVEO Patent Rights during the
Term.

(e) Right to Enforce Know-how. Responsibility for preventing or abating actual
or threatened misappropriation of, or otherwise protecting AVEO Know-how or
Joint Research Program Know-how will be determined in the same manner as the
right to enforce AVEO Patent Rights under paragraphs (b), (c) and (d). The
protecting Party shall keep the other Party informed of the status of all such
protecting activities, and shall consider in good faith all comments of the
other Party regarding any aspect of such protecting activities.

(f) Conduct of Certain Actions; Costs. The Party initiating litigation under
this Section 5.6 will have the sole and exclusive right to select counsel for
any litigation initiated by it pursuant to this Section. The initiating Party
will assume and pay all of its own out-of-pocket costs incurred in connection
with any litigation or proceedings initiated by it pursuant to this Section,
including the fees and expenses of the legal counsel selected by it.

(g) Recoveries.

(i) If COBI initiates litigation as permitted in accordance with Sections 5.6(b)
or, with respect to AVEO Know-how or Joint Research Program Know-how, if COBI
initiates proceedings claiming misappropriation of such Know-how (to be
conducted in the same manner as if they were Patent Rights under Section 5.6),
any damages, settlements, accounts of profits, or other financial compensation
actually paid to COBI by a Third Party based upon such litigation, after
deducting COBI’s actual out of pocket expenses (including reasonable attorneys’
fees and expenses) incurred in pursuing such litigation (such net amount, the
“Recovery”), [**], with COBI retaining the balance after such payment.

(ii) If AVEO initiates litigation pursuant to Section 5.6(c) or with respect to
AVEO Know-how or Joint Research Program Know-how under Section 5.6(e), in the
same manner as set forth in Section 5.6(c), [**].

5.7 Patent Invalidity Claim. Each of the Parties will promptly notify the other
Party in the event of any legal or administrative action by any Third Party
against an AVEO Patent Right or Joint Research Program Patent Rights, or any
certification filed pursuant to 21 U.S.C. § 355(b)(2)(A)(iv) or
355(j)(2)(A)(vii)(IV) or any notice under any analogous provisions, with respect
to such Patent Rights, of which it becomes aware, including any nullity,
revocation, reexamination or compulsory license proceeding. Responsibility for
defending against any such action shall be determined in the same manner as
enforcement of the relevant Patent Rights pursuant to Section 5.3.

 

27



--------------------------------------------------------------------------------

5.8 Third Party Infringement Claims. If a Party becomes aware of any claim that
the development, manufacture or commercialization of Licensed Product in the
Field infringes the Patent Rights of any Third Party in the Territory, such
Party shall promptly notify the other Party.

ARTICLE VI

CONFIDENTIALITY

6.1 Confidential Information. During the Term and for a period of [**] years
after any termination or expiration of this Agreement, each Party (the
“receiving Party”) agrees to keep in confidence and not to disclose to any Third
Party, or use for any purpose, except, in each case, pursuant to, and in order
to carry out, the terms and objectives of this Agreement (which, in the case of
COBI and its Affiliates and Sublicensees, includes activities contemplated by
the licenses granted in Section 3.1) or as otherwise specifically permitted
under this Agreement, any Confidential Information of the other Party (the
“disclosing Party”). The terms of this Agreement will be considered Confidential
Information of both Parties, subject to permitted disclosures as set forth in
this Article VI. The restrictions on the disclosure and use by the receiving
Party of Confidential Information of the disclosing Party set forth in the first
sentence of this Section 6.1 will not apply to any Confidential Information of
the disclosing Party that:

(i) was known by the receiving Party prior to disclosure by the disclosing Party
under this Agreement (as evidenced by the receiving Party’s written records or
other competent evidence);

(ii) is or becomes part of the public domain through no fault of the receiving
Party;

(iii) is disclosed to the receiving Party by a Third Party, to the best of
receiving Party’s knowledge, having a legal right to make such disclosure
without violating any confidentiality or non-use obligation that such Third
Party has to the disclosing Party and provided such Third Party is not
disclosing such information on behalf of the disclosing Party; or

(iv) is independently developed by personnel of the receiving Party who did not
have access to the Confidential Information (as evidenced by the receiving
Party’s written records or other competent evidence) and other than in
connection with activities under this Agreement.

In addition, if either Party is required to disclose Confidential Information of
the other Party by regulation, law or legal process, including by the rules or
regulations of the United States Securities and Exchange Commission or similar
regulatory agency in any country or of any stock exchange or Nasdaq, such Party
shall provide at least [**] Business Days prior written notice, along with a
copy of such intended disclosure, to such other Party, will consider in good
faith the other Party’s comments, will disclose only such Confidential
Information of such other Party as is required to be disclosed and will
cooperate in the disclosing Party’s efforts to obtain a protective order or to
limit the scope of the required disclosures. Notwithstanding anything in this
Agreement to the contrary, either Party may disclose to bona fide potential or
existing

 

28



--------------------------------------------------------------------------------

investors or lenders, potential acquirors/acquirees, and, in the case of COBI,
to potential and existing Sublicensees, and, in the case of AVEO, to any
licensor of AVEO Technology or AVEO Platform Technology and, as to either Party,
to such Party’s consultants and advisors, the existence and terms of this
Agreement to the extent necessary in connection with a proposed equity or debt
financing of such Party, or a proposed acquisition or business combination or
for purposes related to this Agreement, so long as such recipients are bound in
writing to maintain the confidentiality of such information.

6.2 Permitted Disclosures. Each Party agrees that it and its Affiliates will
provide or permit access to Confidential Information received from the other
Party and such Party’s Affiliates and representatives only to the receiving
Party’s employees, consultants, advisors and bona fide potential acquirors and
potential investors, and, in the case of COBI as the receiving Party, to service
providers, investigators, Third Party contractors, potential and existing
Sublicensees and distributors, in each case who are subject to obligations of
confidentiality and non-use that would apply to such Confidential Information
and are at least as stringent as the obligations applicable to the receiving
Party under this Agreement. In addition, AVEO may disclose Confidential
Information of COBI to any licensor of the AVEO Technology, to the extent such
disclosure is required under the applicable AVEO In-license. AVEO and COBI shall
each remain responsible for any failure by its Affiliates, and its and its
Affiliates’ respective employees, consultants, advisors and permitted
contractors, sublicensees and distributors, to treat such Confidential
Information as required under Section 6.1 (as if such Affiliates, employees,
consultants, advisors, contractors, sublicensees and distributors were Parties
directly bound to the requirements of Section 6.1). COBI may also disclose
Confidential Information of AVEO to Regulatory Authorities and other
governmental authorities, but solely in connection with the activities
contemplated by this Agreement.

6.3 Publicity. Neither Party will issue a press release or public announcement
relating to the terms of this Agreement without the prior written approval of
the other Party, which approval shall not be unreasonably withheld or delayed,
except that (i) AVEO may issue a press release in the form attached as Exhibit E
in its name only; (ii) a Party may issue such press release or public
announcement if the contents of such press release or public announcement are
consistent with a previously approved press release or have otherwise previously
been made public other than through a breach of this Agreement, (iii) AVEO may
issue a press release related to the receipt of milestone payments provided that
it gives COBI prior written notice; and (iv) a Party may issue such a press
release or public announcement if required by applicable law, including by the
rules or regulations of the United States Securities and Exchange Commission
(SEC) or similar regulatory agency in a country other than the United States or
of any stock exchange or Nasdaq; provided that such Party complies with the
notice and review provisions set forth in this Section. During the Term of this
Agreement, in no event will AVEO make any public disclosure related to COBI’s
activities under this Agreement or related to the results generated by COBI or
any of its Affiliates or Sublicensees with respect to Licensed Product without
the prior written consent of COBI except to the extent required by applicable
law. During the Term of this Agreement. in the event AVEO is required by
applicable law to publicly disclose any of the results generated by COBI or any
of its Affiliates or Sublicensees or any information provided by COBI related to
Licensed Product or either Party is required by applicable law to disclose the
terms of this Agreement, such Party will give the other Party at least [**]
Business Days’ prior written notice, will provide to such other Party a copy of
the

 

29



--------------------------------------------------------------------------------

required disclosure, will, if requested by such other Party, to the extent
permitted by applicable law, request confidential treatment of any financial and
other materials terms of this Agreement not previously disclosed under this
Section, and will consider in good faith any other comments of such other Party
on such public disclosure. In any press releases or other public disclosure
related to Licensed Product, COBI shall reference AVEO’s role as licensor of the
Know-how and Patent Rights licensed under this Agreement.

6.4 Return of Confidential Information. Upon termination of this Agreement, the
receiving Party shall, at the request of, and as directed by, the disclosing
Party, return or destroy Confidential Information of the disclosing Party in the
receiving Party’s possession, and shall destroy any reports or notes in
receiving Party’s possession to the extent containing the disclosing Party’s
Confidential Information, and any electronic copies of any of the foregoing,
provided that (i) the receiving Party may retain one copy of Confidential
Information of the disclosing Party for archival purposes, and (ii) neither
Party shall be required to return or destroy copies of the other Party’s
Confidential Information stored on automatically created system back-up media.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS

7.1 Mutual Representations. Each Party hereby represents and warrants to the
other Party, as of the Effective Date, as follows:

(a) It is duly organized and validly existing under the laws of its jurisdiction
of incorporation and has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.

(b) The execution, delivery and performance of this Agreement by such Party has
been duly and validly authorized and approved by proper corporate action on the
part of such Party. Such Party has taken all other action required by applicable
law, its certificate of incorporation or by-laws or any agreement to which it is
a party or by which it or its assets are bound, to authorize such execution,
delivery and performance. Assuming due authorization, execution and delivery on
the part of the other Party, this Agreement constitutes a legal, valid and
binding obligation of such Party.

(c) The execution and delivery of this Agreement, and the performance as
contemplated hereunder, by such Party will not violate any applicable law.

(d) Neither the execution and delivery of this Agreement nor the performance
hereof by such Party requires such Party to obtain any permit, authorization or
consent from any governmental authority (except for any Regulatory Approvals,
pricing or reimbursement approvals, manufacturing-related approvals or similar
approvals necessary for development, manufacture or commercialization of
Licensed Products), or from any other person, and such execution, delivery and
performance by such Party, including the granting of the licenses granted under
this Agreement, will not result in the breach of, or give rise to any conflict,
termination of, rescission, renegotiation or acceleration under any agreement or
contract to which such Party may be a party existing as of the Effective Date.

 

30



--------------------------------------------------------------------------------

(e) Neither Party nor any of its Affiliates has been debarred or is subject to
debarment, and AVEO has not used in any capacity in connection with the
development or manufacture of Licensed Product prior to the Effective Date, any
person or entity who has been debarred pursuant to Section 306 of the United
States Federal Food, Drug, and Cosmetic Act, or who is the subject of a
conviction described in such section.

7.2 AVEO’s Representations and Warranties. AVEO hereby makes the following
representations and warranties to COBI as of the Effective Date:

(a) AVEO has not granted any third party any patent rights related to any RON
Antibody and has the right to grant to COBI licenses described in Section 3.1 of
this Agreement.

(b) Exhibit A contains a complete and correct list of all AVEO Patent Rights
existing as of the Effective Date.

(c) To AVEO’s knowledge, no Third Party is infringing any of the AVEO Patent
Rights identified on Exhibit A.

(d) AVEO has not received any written notice of (i) any claim that any patent or
trade secret right owned or controlled by a Third Party would be infringed or
misappropriated by the manufacture, use, sale, offer for sale or importation of
Licensed Products in the Field, or (ii) any threatened administrative
proceedings or litigation seeking to invalidate or otherwise challenge the AVEO
Patent Rights.

(e) [**].

(f) None of the AVEO Patent Rights owned by AVEO are the subject of any pending
re-examination, opposition, interference or litigation proceedings.

(g) To AVEO’s knowledge, there have been no inventorship or ownership challenges
with respect to any of the AVEO Patent Rights.

(h) AVEO did not use any Know-how from [**] during its research and development
of RON Antibodies.

(i) Except as set forth in Exhibit F, there are no agreements in existence as of
the Effective Date pursuant to which a Third Party has licensed to AVEO any AVEO
Patent Rights or AVEO Know-how or pursuant to which AVEO or any of its
Affiliates has otherwise acquired any AVEO Patent Rights or AVEO Know-how from a
Third Party.

7.3 Compliance with Law. Each Party shall comply with all applicable laws in its
performance of activities contemplated under this Agreement including, in the
case of COBI, in the development, manufacture, commercialization and use of
Licensed Product.

7.4 No Warranty. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY HERETO MAKES ANY REPRESENTATIONS AND NEITHER PARTY EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS,

 

31



--------------------------------------------------------------------------------

IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT (INCLUDING ANY LICENSED PRODUCT), INCLUDING ANY WARRANTY OF
MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, AVEO MAKES NO WARRANTY OR REPRESENTATION
AS TO THE VALIDITY OR SCOPE OF THE AVEO PATENT RIGHTS OR AVEO KNOW HOW, OR THAT
ANY LICENSED PRODUCT WILL BE FREE FROM AN INFRINGEMENT OF PATENTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR THAT NO THIRD PARTIES ARE IN
ANY WAY INFRINGING OR NOT INFRINGING THE AVEO PATENT RIGHTS OR AVEO KNOW-HOW
COVERED BY THIS AGREEMENT. COBI DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT
THE DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF LICENSED PRODUCT PURSUANT
TO THIS AGREEMENT WILL BE SUCCESSFUL OR THAT, IF COMMERCIALIZED, ANY PARTICULAR
SALES LEVEL WILL BE ACHIEVED.

ARTICLE VIII

INDEMNIFICATION

8.1 Indemnification by COBI. COBI will indemnify, hold harmless, and defend
AVEO, its Affiliates, and their respective directors, officers, employees and
agents (the “AVEO Indemnitees”) from and against any and all damages,
liabilities, costs, expenses and amounts paid in settlement (collectively,
“Losses”) incurred in connection with any Third Party claim arising out of or
resulting from, directly or indirectly; (i) any breach of, or inaccuracy in, any
representation or warranty made by COBI in this Agreement, or any breach or
violation of any term of this Agreement by COBI; (ii) the negligence or willful
misconduct of COBI, its Affiliates and their respective Sublicensees, and their
respective directors, officers, employees and agents; and (iii) the research,
development, manufacture, commercialization, or use of Licensed Product by COBI
and its Affiliates and Sublicensees in the Territory in the Field under this
Agreement. Notwithstanding the foregoing or anything in this Agreement to the
contrary, COBI will have no obligation to indemnify the AVEO Indemnitees to the
extent that the Losses arise out of or result from, directly or indirectly, any
breach of, or inaccuracy in, any representation or warranty made by AVEO in this
Agreement; any breach or violation of any term of this Agreement by AVEO; or the
negligence or willful misconduct of any of the AVEO Indemnitees.

8.2 Indemnification by AVEO. AVEO will indemnify, hold harmless, and defend
COBI, its Affiliates and their respective directors, officers, employees and
agents (the “COBI Indemnitees”) from and against any and all Losses incurred in
connection with any Third Party claim arising out of or resulting from, directly
or indirectly, (i) any breach of, or inaccuracy in, any representation or
warranty made by AVEO in this Agreement, or any breach or violation of any term
of this Agreement by AVEO; or (ii) the negligence or willful misconduct of any
AVEO Indemnitee. Notwithstanding the foregoing, or anything in this Agreement to
the contrary, AVEO will have no obligation to indemnify the COBI Indemnitees for
any Losses as to which COBI is obligated to indemnify AVEO under Section 8.1.

 

32



--------------------------------------------------------------------------------

8.3 Indemnification Procedure. In the event of any such claim against any COBI
Indemnitee or AVEO Indemnitee (individually, an “Indemnitee”), the indemnified
Party shall promptly notify the other Party in writing of the claim and the
indemnifying Party shall manage and control, at its sole expense, the defense of
the claim and its settlement. The indemnified Party will cooperate with the
indemnifying Party and may, at the indemnifying Party’s option and expense, be
represented in any such action or proceeding. The indemnifying Party will not be
liable for any settlements entered into by any Indemnitee without the
indemnifying Party’s prior written authorization. Notwithstanding the foregoing,
if the indemnifying Party believes that any of the exceptions to its obligation
of indemnification of the Indemnitees set forth in this Article 8 may apply, the
indemnifying Party will promptly notify the Indemnitees, who shall then have the
right to be represented in any such action or proceeding by separate counsel at
their expense; provided that the indemnifying Party will be responsible for
payment of such expenses if the Indemnitees are ultimately determined to be
entitled to indemnification from the indemnifying Party.

8.4 Limitation of Liability. NEITHER PARTY HERETO WILL BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES, EXCEPT AS A RESULT OF A PARTY’S WILLFUL MISCONDUCT. NOTHING IN THIS
SECTION 8.4 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY.

8.5 Insurance. During the Term and for a period of at least [**] years after the
last commercial sale of a Licensed Product in the Field under this Agreement,
COBI will maintain insurance, with a reputable, solvent insurer in an amount
appropriate for its business and products of the type that are the subject of
this Agreement, and for its obligations under this Agreement, including,
commencing immediately prior to the first human clinical trial, product
liability insurance including coverage for COBI’s products undergoing clinical
trials and for products being commercialized in an amount not less than $[**]
per occurrence and $[**] in the aggregate on a worldwide basis. Notwithstanding
the foregoing, COBI may satisfy its obligations under this Section 8.5 through
the Johnson and Johnson self insurance program to the same extent.

ARTICLE IX

TERM AND TERMINATION

9.1 Term. This Agreement will become effective as of the Effective Date, and
will continue in full force and effect until the last to expire Royalty Term,
unless earlier terminated in accordance with this Article IX (“Term”). Upon
expiration of the Term under the preceding sentence (but not earlier termination
of this Agreement) the licenses granted to COBI under Section 3.1(a) will
convert to perpetual, fully paid-up, non-royalty-bearing, non-exclusive license.

9.2 Termination for Convenience. COBI will have the right to terminate this
Agreement at any time and for any reason upon at least ninety (90) days’ prior
written notice to AVEO if such termination notice is given prior to the first
IND submission with respect to a Licensed Product, and otherwise upon
one-hundred eighty (180) days’ prior written notice.

 

33



--------------------------------------------------------------------------------

9.3 Termination for Cause. This Agreement may be terminated at any time during
the Term upon written notice by either Party if the other Party is in material
breach of its obligations hereunder, and has not cured such material breach
within [**] days after written notice describing the nature of such material
breach is provided to the breaching Party.

9.4 Bankruptcy Termination. To the extent permitted by applicable law, either
Party may terminate this Agreement by giving written notice of termination to
the other Party within thirty (30) days of the filing for bankruptcy by such
other Party or the making by such other Party of any assignment for the benefit
of creditors. Termination shall be effective upon the date specified in such
notice.

9.5 Effect of Termination.

(a) Clinical Trial Expenses. In the event of a termination of this Agreement by
COBI under Section 9.2 or by AVEO under Section 9.3 or 9.4, COBI shall continue
to pay any clinical trial expenses related to the conduct of any trials ongoing
for a period of [**] months after the date of termination, [**].

(b) Obligations; Transfer of Information and Filings. Upon the termination of
this Agreement for any reason, nothing herein shall be construed to release
either Party from any obligation that was incurred prior to the effective date
of such termination, and COBI shall remain obligated to provide an accounting
for and to pay royalties earned. In the event of any termination of this
Agreement, (i) the licenses granted to COBI under Article III shall terminate;
(ii) all rights granted hereunder by AVEO shall revert to AVEO for the benefit
of AVEO; (iii) COBI shall, as promptly as practicable, transfer to AVEO or
AVEO’s designee: (a) possession and ownership of all governmental or regulatory
correspondence, conversation logs, filings and approvals (including all INDs,
Marketing Approvals and pricing and reimbursement approvals) relating to the
development, manufacture or commercialization of the Licensed Product in the
Field and all product trademarks then being used in connection with the
commercialization of Licensed Product, other than COBI’s or its Affiliates’
corporate trademarks; (b) all preclinical, clinical, safety and other data
related to Licensed Product in COBI’s possession and control; and COBI shall use
Commercially Reasonable Efforts to obtain for AVEO the right to access all such
data and reports; and (c) tangible embodiments of COBI Product Know-how;
(iv) COBI shall provide AVEO and its designees with a right of reference to any
IND, Marketing Approval or other filing or approval with any Regulatory
Authority related to the development, manufacture or sale of Licensed Products
that has not yet been transferred to AVEO or its designee under this Section,
and shall provide prompt notice to the applicable Regulatory Authority of such
right of reference; and (vi) in the event that COBI has assumed responsibility
under Sections 5.3 or 5.6 with respect to AVEO Technology or Joint Research
Program IP, COBI will use Commercially Reasonable Efforts transfer such
responsibility and all related files and documents to AVEO or its designee in
such a manner as to ensure no loss of rights. In addition, in the event of
termination, COBI shall provide to AVEO, at AVEO’s request and, except as
otherwise set forth in this paragraph, free of charge, all Licensed Product
inventory and materials in COBI’s possession and control. If the effective date
of any termination is after First Commercial Sale of Licensed Product in any
country in the Territory, then, if requested by AVEO, COBI shall appoint AVEO or
its designee as COBI’s exclusive distributor of Licensed Product, until such
time as all Marketing Approvals have been transferred to AVEO. COBI will execute
all

 

34



--------------------------------------------------------------------------------

documents and take all such further actions, as may be reasonably requested by
AVEO in order to give effect to this Section as soon as practicable. All
information transferred to AVEO in accordance with this Section 9.5(b), shall be
treated as the Confidential Information of AVEO with AVEO as the disclosing
Party and COBI as the receiving Party for purposes of Article VI even if
generated by or on behalf of COBI. COBI agrees to provide AVEO with reasonable
assistance and cooperation, including making appropriate personnel available, to
effect the orderly and timely transfer of information, materials and filings
under this Section 9.5(b). In the event of termination of this Agreement by COBI
under Section 9.3 or 9.4, COBI’s reasonable costs of performing the activities
set forth in this paragraph will be borne by AVEO, and AVEO will pay for any
Licensed Product inventory transferred to AVEO under this paragraph at COBI’s
actual cost of goods for such materials. Upon termination of this Agreement,
AVEO shall be free to disclose the terms of this Agreement to potential
licensees.

(c) Manufacturing. In the event of any termination of this Agreement, to the
extent COBI or any of its Affiliates or Sublicensees is engaged in the
Manufacture of a Licensed Product as of the effective date of termination, COBI
or such Affiliate or Sublicensee shall, as requested by AVEO, manufacture and
supply AVEO’s requirements for such Licensed Product in the Field from the date
of such termination until, with respect to each such Licensed Product, the
earliest to occur of (i) such time as an alternative manufacturing source is
manufacturing such Licensed Product for AVEO; (ii) [**] months after the
effective date of termination; or (iii) such time as AVEO provides written
notice to COBI that AVEO is no longer in need of such manufacturing and supply
support with respect to such Licensed Product; provided, that, with respect to
each Licensed Product, AVEO shall use Commercially Reasonable Efforts to secure
a satisfactory alternative manufacturing source as promptly as reasonably
practicable following the effective date of termination and shall provide
written notice to COBI as soon as such alternative source is secured and able to
supply Licensed Product to AVEO. In the event of termination of this Agreement,
COBI shall, at AVEO’s request, cooperate with AVEO, and cause the Third Party
manufacturer of Licensed Product, if any, to, cooperate with AVEO, in the
transfer, scale-up and validation of the manufacturing process for Licensed
Product to AVEO or AVEO’s designee, including transfer of the master batch
record and analytical methods and all other relevant records requested by AVEO
related to production, testing and release of Licensed Product, and shall make
its personnel reasonably available to AVEO to answer questions in connection
with the foregoing. In the event COBI has terminated this Agreement under
Section 9.3 or 9.4, the reasonable costs of COBI’s activities under this
Section 9.5(c) shall be borne by AVEO. In addition, at AVEO’s option, COBI shall
use Commercially Reasonable Efforts to assign to AVEO any Third Party
manufacturing contract relating to such Licensed Products to which COBI or any
of its Affiliates is a party (or the applicable provisions thereof, as the case
may be). All Licensed Product supplied to AVEO by COBI pursuant to this Section
shall be manufactured in compliance with then applicable current Good
Manufacturing Practices in the Territory in which Licensed Product is intended
for use and shall be sold by COBI, and purchased by AVEO, at a price equal to
[**] percent ([**]%) of [**], provided that if COBI has terminated this
Agreement under Section 9.3 or 9.4, the mark-up shall be [**] percent ([**]%).
At AVEO’s request in connection with any supply relationship created under this
Section, COBI and AVEO shall execute a supply agreement with reasonable and
customary provisions consistent with AVEO’s rights and COBI’s obligations under
this Agreement.

 

35



--------------------------------------------------------------------------------

(d) License Grant. In the event of termination of this Agreement by AVEO under
Section 9.3 or 9.4 or termination by COBI under Section 9.2, COBI will be deemed
to have granted to AVEO a royalty-free, worldwide, perpetual exclusive,
sublicensable, license under any COBI Product Patent Rights and COBI Product
Know-how to the extent necessary or reasonably useful to develop, manufacture,
market, sell or use Licensed Product in the Field in the Territory and solely
for such purpose.

(e) Control. During the Term, COBI will not enter into any agreement with any
Third Party or take any other action that would prevent COBI from being able to
license Know-how incorporated into any Licensed Product or any Patent Rights
Covering such Know-how to AVEO upon termination of this Agreement.

9.6 Survival. Any expiration or termination of this Agreement will be without
prejudice to the rights of either Party against the other accrued or accruing
under this Agreement prior to expiration or termination, including payment
obligations arising prior to such expiration or termination. The provisions of
Section 4.15, Articles VI, VIII, IX, X and XI will survive any expiration or
termination of this Agreement and all other provisions contained in this
Agreement that by their explicit terms survive expiration or termination of this
Agreement, will survive. Except as set forth in this Article IX, upon
termination or expiration of this Agreement all other rights and obligations of
the Parties under this Agreement terminate.

ARTICLE X

DISPUTE RESOLUTION

10.1 Continuance of Rights and Obligations During Pendency of Dispute
Resolution. If there are any disputes in connection with this Agreement,
including disputes related to termination of this Agreement under Article IX,
all rights and obligations of the Parties shall continue until such time as any
dispute has been resolved in accordance with the provisions of this Article X.

10.2 Referral of Unresolved Matters to Senior Executives. In the event that the
Parties are unable to resolve a dispute on matters not related to the Research
Plan or the conduct of Research Program activities within [**] days from the
date such dispute is first brought to the other Party’s attention, the matter
shall be referred to a senior executive designated by each Party (but who is not
a member of the JRC) to be resolved by negotiation in good faith as soon as is
practicable but in no event later than [**] days after referral.

10.3 Decision-Making. If a dispute relates to the Research Plan, then COBI will
retain final decision-making authority, provided that:

(i) in no event may COBI require AVEO to perform types of activities which AVEO
has not agreed to perform in the then current Research Plan or this Agreement or
as otherwise agreed in writing by AVEO;

(ii) in no event may COBI unilaterally amend the terms of this Agreement or
override AVEO’s rights under this Agreement;

 

36



--------------------------------------------------------------------------------

(iii) in no event may COBI unilaterally determine that AVEO has failed to
fulfill any of its obligations with respect to the Research Program activities;

(iv) in the event the dispute relates to an amendment to the Research Plan,
notwithstanding COBI’s rights under this Section 10.3, COBI may not unilaterally
decrease the then applicable AVEO FTE budget, or take any action with respect to
the Research Plan that would be contrary to the other clauses of this
Section 10.3;

(v) COBI will not exercise its final decision-making authority in a manner that
would require AVEO to perform any act that it reasonably believes to be
inconsistent with law; and

(vi) in no event will AVEO be required to make any expenditures or increase or
change its FTEs or its allocation of resources with respect to Research Plan
activities or incur any expense that is not fully reimbursed by COBI under this
Agreement as R&D Costs.

Except as set forth in clauses (i), (ii), (iv), (v) and (vi) of the preceding
sentence which apply solely with respect to disputes related to the conduct of
Research Plan activities, disputes under clause (iii) of the preceding sentence
and all disputes not resolved under Section 10.2 shall be resolved in the manner
set forth in Sections 10.4 and 10.5.

10.4 Mediation. Any dispute, controversy or claim arising out of or related to
this Agreement, or the interpretation, application, breach, termination or
validity thereof, including any claim of inducement by fraud or otherwise, which
the Parties have not resolved under Section 10.2, shall, be mediated through
non-binding mediation in accordance with The CPR Mediation Procedure for
Business Disputes then in effect of the CPR Institute for Dispute Resolution
(CPR), except where that procedure conflicts with these provisions, in which
case these provisions control. The mediation shall be conducted in New York, NY
and shall be attended by a senior executive with authority to resolve the
dispute from each Party.

The Parties shall promptly confer in an effort to select by mutual agreement a
neutral, independent and disinterested mediator from a professional mediation
firm such as ADR Associates or JAMS/ENDISPUTE or CPR. In the absence of such an
agreement within [**] days of initiation of the mediation, the mediator shall be
selected by CPR as follows: CPR shall provide the parties with a list of at
least fifteen (15) names from the CPR Panels of Distinguished Neutrals. Each
Party shall exercise challenges for cause, two peremptory challenges, and rank
the remaining candidates within [**] working days of receiving the CPR list. The
Parties may together interview the three (3) top-ranked candidates for no more
than one hour each and, after the interviews, may each exercise one peremptory
challenge. The mediator shall be the remaining candidate with the highest
aggregate ranking.

The mediator shall confer with the Parties to design procedures to conclude the
mediation within no more than [**] days after initiation. Under no circumstances
may the commencement of arbitration under Section 10.5 be delayed more than [**]
days by the mediation process specified herein absent contrary agreement of the
Parties.

 

37



--------------------------------------------------------------------------------

No statements made by either Party during the mediation may be used by the other
or referred to during any subsequent proceedings.

Each Party has the right to pursue provisional relief from any court of
competent jurisdiction, such as attachment, preliminary injunction, replevin,
etc., to avoid irreparable harm, maintain the status quo, or preserve the
subject matter of the arbitration, even though mediation has not been commenced
or completed.

10.5 Arbitration. Any dispute, claim or controversy arising from or related in
any way to this Agreement or the interpretation, application, breach,
termination or validity thereof, including any claim of inducement of this
Agreement by fraud or otherwise, which the Parties have not resolved under
Section 10.2 or 10.4, will be submitted for resolution to arbitration pursuant
to the rules then pertaining of the CPR Institute for Dispute Resolution for
Non-Administered Arbitration (available at www.cpradr.org/arb-rules.htm), or its
successor (“CPR”), except where those rules conflict with these provisions, in
which case these provisions control. The arbitration will be held in New York,
NY.

10.5.1 The arbitration panel shall consist of three (3) arbitrators chosen from
the CPR Panels of Distinguished Neutrals (or, by agreement, from another
provider of arbitrators) each of whom is a lawyer with at least fifteen
(15) years experience with a law firm or corporate law department of over
twenty-five (25) lawyers or who was a judge of a court of general jurisdiction,
and has appropriate experience in the pharmaceutical or biotechnology industry
and does not have a conflict of interest under applicable ethical rules. In the
event the aggregate damages sought by the claimant are stated to be less than
$[**], and the aggregate damages sought by the counter claimant are stated to be
less than $[**], and neither side seeks equitable relief, then a single
arbitrator shall be chosen, having the same qualifications and experience
specified above. Each arbitrator shall be neutral, independent, disinterested
and impartial and shall abide by The CPR-Georgetown Commission on Ethics and
Standards in ADR Proposed Model Rule for the Lawyer as Third-Party Neutral.

10.5.2 The Parties agree to cooperate (1) to attempt to select the arbitrator(s)
by agreement within [**] days of initiation of the arbitration, including
jointly interviewing the final candidates, (2) to meet with the arbitrator(s)
within [**] days of selection and (3) to agree at that meeting or before upon
procedures for discovery and as to the conduct of the hearing which will result
in the hearing being concluded within no more than [**] months after selection
of the arbitrator(s) and in the award being rendered within [**] days of the
conclusion of the hearings, or of any post-hearing briefing, which briefing will
be completed by both sides within [**] days after the conclusion of the
hearings.

10.5.3 In the event the Parties cannot agree upon selection of the
arbitrator(s), the CPR will select arbitrator(s) as follows: CPR shall provide
the parties with a list of no less than twenty-five (25) proposed arbitrators
(fifteen (15) if a single arbitrator is to be selected) meeting the requirements
set forth above. Within [**] days of receiving such list, the parties shall rank
at least seventeen (17) (or eleven (11), if a single arbitrator is to be
selected) of the proposed arbitrators on the initial CPR list, after exercising
cause challenges. The Parties may then interview the five (5) candidates (three
(3) if a single arbitrator is to be selected) with the highest combined rankings
for no more than one hour each and, following the interviews, may exercise

 

38



--------------------------------------------------------------------------------

one peremptory challenge each. The panel will consist of the remaining three
candidates (or one, if one arbitrator is to be selected) with the highest
combined rankings. In the event these procedures fail to result in selection of
the required number of arbitrators, CPR shall select the appropriate number of
arbitrators from among the members of the various CPR Panels of Distinguished
Neutrals, allowing each side challenges for cause and three peremptory
challenges each.

10.5.4 In the event the Parties cannot agree upon procedures for discovery and
conduct of the hearing meeting the schedule set forth in Section 10.5.2, then
the arbitrator(s) shall set dates for the hearing, any post-hearing briefing,
and the issuance of the award in accord with the schedule set forth in
Section 10.5.2. The arbitrator(s) shall provide for discovery according to those
time limits, giving recognition to the understanding of the Parties that they
contemplate reasonable discovery, including document demands and depositions,
but that such discovery be limited so that the schedule set forth in
Section 10.5.2 may be met without difficulty. In no event will the
arbitrator(s), absent agreement of the Parties or a showing of good cause, allow
more than a total of [**] days for the hearing or permit either side to obtain
more than a total of forty (40) hours of deposition testimony from all
witnesses, including both fact and expert witnesses, or serve more than twenty
(20) individual requests for documents, including subparts, or twenty
(20) individual requests for admission or interrogatories, including subparts
(not including admissions regarding authenticity of documents). Multiple hearing
days will be scheduled consecutively to the greatest extent possible.

10.5.5 The arbitrator(s) must render their award by application of the
substantive law of the state of New York and are not free to apply “amiable
compositeur” or “natural justice and equity.” The arbitrator(s) shall render a
written opinion setting forth findings of fact and conclusions of law with the
reasons therefore stated. A transcript of the evidence adduced at the hearing
shall be made and shall, upon request, be made available to either Party, and
the Parties shall share the cost of such transcript. The arbitrator(s) shall
have power to exclude evidence on grounds of hearsay, prejudice beyond its
probative value, redundancy, or irrelevance and no award shall be overturned by
reason of such ruling on evidence. To the extent possible, the arbitration
hearings and award will be maintained in confidence.

10.5.6 In the event the panel’s award exceeds $[**] in monetary damages or
includes or consists of equitable relief, or rejects a claim in excess of that
amount or for that relief, then the losing Party may obtain review of the
arbitrators’ award or decision by a single appellate arbitrator (the “Appeal
Arbitrator”) selected from the CPR Panels of Distinguished Neutrals by agreement
or, failing agreement within seven working days, pursuant to the selection
procedures specified in Section 10.5.3. If CPR cannot provide such services, the
Parties will together select another provider of arbitration services that can.
No Appeal Arbitrator shall be selected unless he or she can commit to rendering
a decision within [**] days following oral argument. Any such review must be
initiated within [**] days following the rendering of the award referenced in
Section 10.5.5.

10.5.7 The Appeal Arbitrator will make the same review of the arbitration
panel’s ruling and its bases that the U.S. Court of Appeals of the Circuit where
the arbitration hearings are held would make of findings of fact and conclusions
of law rendered by a district court after a bench trial and then modify, vacate
or affirm the arbitration panel’s award or decision accordingly, or

 

39



--------------------------------------------------------------------------------

remand to the panel for further proceedings. The Appeal Arbitrator will consider
only the arbitration panel’s findings of fact and conclusions of law, pertinent
portions of the hearing transcript and evidentiary record as submitted by the
Parties, opening and reply briefs of the Party pursuing the review, and the
answering brief of the opposing Party, plus a total of no more than four
(4) hours of oral argument evenly divided between the Parties. The Party seeking
review must submit its opening brief and any reply brief within [**] and [**]
days, respectively, following the date of the award under review, whereas the
opposing Party must submit its responsive brief within [**] days of that date.
Oral argument shall take place within [**] months after the date of the award
under review, and the Appeal Arbitrator shall render a decision within [**] days
following oral argument. That decision will be final and not subject to further
review, except pursuant to the Federal Arbitration Act.

10.5.8 The Parties’ consent to the jurisdiction of the Federal District Court
for the district in which the arbitration is held solely for the enforcement of
these provisions and the entry of judgment on any award rendered hereunder
(including after review by the Appeal Arbitrator where such an appeal is
pursued). Should such court for any reason lack jurisdiction, any court with
jurisdiction shall act in the same fashion.

10.5.9 Each Party has the right before or, if the arbitrator(s) cannot hear the
matter within an acceptable period, during the arbitration to seek and obtain
from a court of competent jurisdiction provisional remedies such as attachment,
preliminary injunction, replevin, etc. to avoid irreparable harm, maintain the
status quo, or preserve the subject matter of the arbitration.

EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.

EACH PARTY HERETO WAIVES ANY CLAIM TO PUNITIVE, EXEMPLARY OR MULTIPLIED DAMAGES
FROM THE OTHER.

EACH PARTY HERETO WAIVES ANY CLAIM OF CONSEQUENTIAL DAMAGES FROM THE OTHER
(OTHER THAN AS SET FORTH IN ARTICLE VIII).

EACH PARTY HERETO WAIVES ANY CLAIM FOR ATTORNEYS’ FEES AND COSTS AND PREJUDGMENT
INTEREST (OTHER THAN PURSUANT TO ARTICLE VIII) FROM THE OTHER.

ARTICLE XI

MISCELLANEOUS

11.1 Governing Law and Jurisdiction. The validity, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of New York excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

11.2 Force Majeure. Neither Party will be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term, other than an obligation
to make payments hereunder, when such failure or delay is caused by or results
from fire, floods, embargoes, government

 

40



--------------------------------------------------------------------------------

regulations, prohibitions or interventions, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, terrorism, acts of God
or any other cause beyond the reasonable control of the affected Party to
anticipate, prevent, avoid or mitigate (a “Force Majeure Event”); provided that
(i) the affected Party provides prompt written notice to the other Party of such
failure or delay, (ii) the affected Party uses Commercially Reasonable Efforts
to mitigate the effects of the Force Majeure Event, and (iii) the affected Party
immediately resumes performance upon cessation of the Force Majeure Event.
Notwithstanding the foregoing, any failure or delay in fulfilling a term shall
not be considered a result of a Force Majeure Event if it arises from a failure
of COBI or AVEO to comply with applicable laws.

11.3 Further Assurances. Each Party hereto agrees to perform such acts, execute
such further instruments, documents or certificates, and provide such
cooperation in proceedings and actions as may be reasonably requested by the
other Party in order to carry out the intent and purpose of this Agreement.

11.4 Notices. Any notice required or permitted to be given under this Agreement
will be in writing and will be deemed to have been properly given if delivered,
in person or by a internationally recognized overnight courier, to the addresses
given below or such other addresses as may be designated in writing by the
Parties from time to time during the Term.

 

In the case of AVEO:   

75 Sidney Street

Cambridge, MA 02139

Attention: Chief Business Officer

With a copy to:

   Vice President, Corporate Counsel

In the case of COBI:

  

800/850 Ridgeview Road

Horsham, PA 19044

Attention: President

 

and

 

Attention: Vice President, Patents

With a copy to:

  

Johnson & Johnson

Patent Law Department

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

 

Attention: Chief Patent Counsel

 

41



--------------------------------------------------------------------------------

11.5 Assignment.

(a) Assignment Provisions. This Agreement may not be assigned or otherwise
transferred by either Party, without the written consent of the other Party such
consent not to be unreasonably withheld, conditioned or delayed; provided,
however, that either Party may, without such consent, assign this Agreement, in
whole or in part, (i) to any of its Affiliates, and (ii) to a Third Party
successor or purchaser of all or substantially all of its business or assets to
which this Agreement relates, whether in a merger, sale of stock, sale of assets
or other similar transaction, provided that, the Third Party successor or
purchaser provides written notice to the other Party that such Third Party
agrees to be bound by the terms of this Agreement. Any purported assignment in
violation of this Section 11.5 will be void. Any permitted assignee shall assume
all obligations of its assignor under this Agreement.

(b) Effect of Change of Control on Licensed Intellectual Property.
Notwithstanding anything in this Agreement to the contrary in the event of a
Change of Control, as defined in paragraph (d), of AVEO, any licenses granted by
AVEO to COBI under this Agreement will not include rights or access to (i) the
Patent Rights, Know-how or other intellectual property of the acquirer of AVEO
or the affiliates of such acquirer (other than AVEO and its pre-acquisition
Affiliates) which exist immediately prior to the closing of such Change of
Control, or (ii) to any Patent Rights, Know-how or other intellectual property
generated by the acquirer or the affiliates of such acquirer (other than AVEO
and its pre-acquisition Affiliates) after the closing of the Change of Control
as long as, in the case of clause (ii) such Patent Rights, Know-how or other
intellectual property have not been derived from or generated using the Patent
Rights, Know-how, inventions, technology and resources of AVEO (or any its
pre-acquisition Affiliates) in existence prior to the effective date of the
acquisition.

(c) Effect of Change of Control on Exclusivity. Notwithstanding anything in this
Agreement to the contrary, in the event of a Change of Control of a Party, the
provisions of Section 3.6 will not apply to programs, products, or technology
based on Know-how, or Covered by Patent Rights, owned or Controlled as of the
effective date of the Change of Control by the acquiror of such Party or any
affiliate of such acquiror (other than the acquired Party and the preexisting
Affiliates of the acquired Party) or that is based on such pre-existing
technology.

(d) Definition of Change of Control. For purposes of this Section, “Change of
Control” means, with respect a Party any of the following: (i) the sale or
disposition of all or substantially all of the assets of such Party or its
direct or indirect parent to a Third Party; or (ii) (x) the acquisition by a
Third Party which constitutes one person, as such term is used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), together with any of such person’s “affiliates” or “associates”, as such
terms are defined in the Exchange Act, other than an employee benefit plan (or
related trust) sponsored or maintained by such Party or any of its Affiliates,
of more than fifty percent (50%) of the outstanding shares of voting capital
stock of such Party or its direct or indirect parent corporation, or (y) the
acquisition, merger or consolidation of such Party or its direct or indirect
parent with or into another entity, other than, in the case of this clause (y),
an acquisition or a merger or consolidation of such Party or its direct or
indirect parent in which the holders of shares of voting capital stock of such
Party or its direct or indirect parent, as the case may be, immediately prior to
such acquisition, merger or consolidation will beneficially own, directly or
indirectly, at least fifty percent (50%) of the shares of voting capital stock
of the acquiring third party or the surviving corporation in such acquisition,
merger or consolidation, as the case may be, immediately after such acquisition,
merger or consolidation.

 

42



--------------------------------------------------------------------------------

11.6 Affiliate Performance. Any obligation of COBI under or pursuant to this
Agreement may be satisfied, met or fulfilled, in whole or in part, at COBI’s
sole and exclusive option, either by COBI directly or by any Affiliate or
Sublicensee of COBI that COBI causes to satisfy, meet or fulfill such
obligation, in whole or in part.

11.7 Amendment. The Parties hereto may amend, modify or alter any of the
provisions of this Agreement, but only by a written instrument duly executed by
both Parties hereto.

11.8 Entire Agreement. This Agreement, along with all schedules and exhibits
attached hereto, contains the entire understanding of the Parties with respect
to the subject matter hereof and supersedes all prior agreements, whether
written or oral. Each Party confirms that it is not relying on any
representations, warranties or covenants of the other Party except as
specifically set out in this Agreement.

11.9 No Benefit to Third Parties. The provisions of this Agreement are for the
sole benefit of the Parties and their successors and permitted assigns, and they
shall not be construed as conferring any rights in any other Persons.

11.10 Waiver. The failure of a Party to enforce at any time for any period any
of the provisions of this Agreement will not be construed as a waiver of such
provisions or of the rights of such Party thereafter to enforce each such
provision.

11.11 No Implied Licenses. Except as expressly and specifically provided under
this Agreement, the Parties agree that neither Party is granted any implied
rights to or under any of the other Party’s current or future patents, trade
secrets, copyrights, moral rights, trade or service marks, trade dress, or any
other intellectual property rights.

11.12 Relationship of the Parties. The Parties agree that their relationship
established by this Agreement is that of independent contractors. Furthermore,
the Parties agree that this Agreement does not, is not intended to, and shall
not be construed to, establish a partnership or joint venture, and nor shall
this Agreement create or establish an employment, agency or any other
relationship. Except as may be specifically provided in this Agreement, neither
Party shall have any right, power or authority, nor shall they represent
themselves as having any authority to assume, create or incur any expense,
liability or obligation, express or implied, on behalf of the other Party, or
otherwise act as an agent for the other Party for any purpose.

11.13 Severability. If any provision of this Agreement is held unenforceable by
a court or tribunal of competent jurisdiction in a final unappealable order
because it is invalid or conflicts with any law of any relevant jurisdiction,
then such provision will be inoperative in such jurisdiction and the remainder
of this Agreement shall remain binding upon the Parties hereto.

11.14 Interpretation.

(a) General. Unless the context of this Agreement otherwise requires, (i) words
of one gender include the other gender; and (ii) words using the singular or
plural number also include the plural or singular number, respectively. Whenever
this Agreement refers to a number of days, unless otherwise specified, such
number shall refer to calendar days.

 

43



--------------------------------------------------------------------------------

(b) Other Definitional and Agreement References. References to any agreement,
contract, statute, act, or regulation are to that agreement, contract, statute,
act, or regulation as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

(c) Capitalization. Any capitalized terms used in any Exhibit or Schedule but
not otherwise defined therein, shall have the meaning as defined in this
Agreement.

(d) Date References. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.

(e) Schedules and Exhibits. All Schedules and Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein.

(f) Person References. References to any Person include the successors and
permitted assigns of that Person.

(g) References to Parts of this Agreement. References to Articles, Sections,
Schedules, and Exhibits are to Articles, Sections, Schedules, and Exhibits of
this Agreement unless otherwise specified.

(h) Other Definitional and Interpretative Provisions. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. The word “or” is used in the inclusive sense (and/or). “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form.

(i) Headings. The Article and Section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(j) Expenses. Except as otherwise expressly provided in this Agreement, each
Party shall pay the fees and expenses of its respective lawyers and other
experts and all other expenses and costs incurred by such Party incidental to
the negotiation, preparation, execution and delivery of this Agreement.

11.15 Counterparts. This Agreement may be executed in any number of counterparts
(including a .pdf version or by facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same document.

[Remainder of Page Intentionally Left Blank. Signature Page Follows]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, COBI and AVEO have caused this Agreement to be duly executed
by their authorized representatives, in duplicate on the Effective Date.

 

AVEO Pharmaceuticals, Inc. By:   /s/ Tuan Ha-Ngoc Name:   Tuan Ha-Ngoc Title:  
CEO & President Centocor Ortho Biotech Inc. By:   /s/Saad Shamsi Name:   Saad
Shamsi Title:   V.P. Finance & CFO

 

 

45



--------------------------------------------------------------------------------

Exhibit A

Existing AVEO Patent Rights

 

Country

   Serial No.    Filed    Status

[**]

        



--------------------------------------------------------------------------------

Exhibit B

COBI Universal Calendar

[**]



--------------------------------------------------------------------------------

Exhibit C

Research Plan

Overview

The Research Plan provides an outline of research activities that will
potentially be conducted by AVEO and COBI during the Research Term, consisting
of research to support an NME Declaration and translational research to guide
clinical development for the RON program.

Timelines and Resource Allocations

Committed FTE Resources

The Research Plan will be supported by [**] AVEO FTEs supported by COBI, which
represents a firm commitment for 2011.

Estimated Out-of-Pocket Costs

The estimated out-of-pocket Third Party costs for calendar year 2011 (including
but not limited to [**] and other research costs): $[**]

Prioritization of Research Activities

The Parties agree that the scope of the activities proposed to be conducted by
AVEO in the Research Plan may require more FTEs and time than currently
committed by COBI. As such, AVEO FTEs will allocated based on a [**]. For sake
of clarity, [**].



--------------------------------------------------------------------------------

AV-368 (RON) Program Translational Research Plan

I. Executive Summary:

[**].

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment. A total of
12 pages were omitted.



--------------------------------------------------------------------------------

Exhibit D

Definition of RON Index

 

Symbol

  

Gene ID

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]

[**]

   [**]



--------------------------------------------------------------------------------

Exhibit E

Form of Press Release

 

LOGO [g191483g85f43.jpg]    NEWS RELEASE

DRAFT FOR INTERNAL REVIEW ONLY

Investor Contact:

Monique Allaire

AVEO Pharmaceuticals, Inc.

(617) 299-5810

Media Contact:

Dan Budwick

Pure Communications

(973) 271-6085

AVEO Pharmaceuticals Enters into Worldwide License Agreement with Centocor Ortho

Biotech to Develop and Commercialize RON-Targeted Antibodies

CAMBRIDGE, Mass., May 31, 2011 – AVEO Pharmaceuticals, Inc. (NASDAQ: AVEO) today
announced it has entered into an exclusive license agreement with Centocor Ortho
Biotech Inc. for the worldwide development and commercialization of AVEO’s
internally-discovered antibodies targeting the RON (Recepteur d’Origine Nantais)
receptor. The RON pathway is believed to be involved in several aspects of
cancer development including regulation of tumor growth, survival and
metastasis, and bone disruption. In preclinical studies, AVEO’s proprietary
anti-RON antibodies have demonstrated strong anti-tumor activity.

AVEO is initially receiving $15 million. Under the terms of the license
agreement, AVEO will receive the first half of this amount as an up-front
payment from Centocor Ortho Biotech. Through a separate equity private placement
and stock purchase agreement, the second half will be received through the sale
of newly issued shares of AVEO common stock to an affiliate of Centocor Ortho
Biotech, Johnson & Johnson Development Corporation. Under the license agreement,
AVEO is eligible to receive up to $540 million in milestone payments based upon
the achievement of specified development, regulatory and commercialization
goals. Upon commercialization, AVEO will be entitled to a tiered, double-digit
royalty on net sales worldwide. Centocor Ortho Biotech will be responsible for
all clinical development, manufacturing, and commercialization activities and
costs. Centocor Ortho Biotech will also fund certain research conducted by AVEO,
including translational research studies using its Human Response Platform™ to
identify biomarkers for patients most likely to benefit from treatment with
RON-targeted antibodies.



--------------------------------------------------------------------------------

“We are delighted to enter into this strategic alliance,” said Elan Ezickson,
executive vice president and chief business officer of AVEO. “We believe that
the RON pathway is a promising novel target for combating cancer growth and
progression. This license agreement highlights the broad potential of our unique
monoclonal antibody R&D capabilities and further supports AVEO’s strategy to
maximize our proprietary cancer biology platform to build a sustainable cancer
therapeutics company.”

RON, or MST1R, receptor tyrosine kinase is a member of the c-MET RTK family.
Published research has shown that over-expression of RON has been observed in
multiple solid tumor types including breast, colorectal, non-small cell lung,
glioblastoma multiforme (GBM), prostate, pancreatic, ovarian and bladder
cancers, and is associated with disease progression and metastasis.

AVEO’s research of RON biology has been aided by its novel, genetically
defined, in vivo murine tumor models and related bioinformatics tools. In AVEO’s
proprietary in vivo models, both wild-type RON and ROND160 have been shown to
potently drive tumor growth, with AVEO’s anti-RON antibodies demonstrating
strong anti-tumor activity. AVEO has also utilized its unique bioinformatics
tools for biomarker research and to generate a RON pathway gene index that
quantifies the level of RON pathway activation. AVEO has used this index to
identify human tumor cell lines with high RON pathway activity, and has
demonstrated in preclinical models that the inhibition of RON function by
anti-RON antibodies potently inhibited tumor cell growth and survival. These
studies provided preclinical evidence of the potential benefits of RON
inhibition and identified a genetic context in which RON inhibition may have
therapeutic benefit.

About AVEO

AVEO Pharmaceuticals (NASDAQ: AVEO) is a cancer therapeutics company committed
to discovering, developing and commercializing targeted therapies to impact
patients’ lives. The company’s lead product candidate, tivozanib, is currently
being investigated in a global, randomized Phase 3 clinical trial called TIVO-1
comparing tivozanib to sorafenib in patients with advanced renal cell carcinoma,
as well as additional clinical studies in other solid tumor types. AVEO’s second
most advanced product candidate, ficlatuzumab (AV-299), is a potent, functional
anti-HGF/c-MET pathway antibody that is currently in Phase 2 clinical
development. AVEO’s proprietary Human Response Platform™ is designed to offer
the company a unique advantage in cancer drug development and has provided a
discovery engine for multiple therapeutic targets. This approach has resulted in
a promising pipeline of monoclonal antibodies against novel targets including
HGF, ErbB3, RON, Notch and FGFR. For more information, please visit the
company’s website at www.aveopharma.com.



--------------------------------------------------------------------------------

Forward-looking Statements

Any statements in this press release about our future expectations, plans and
prospects, including statements about: the relationship of the RON receptor to
cancer development; future milestone-based payments, research funding or
royalties which may be paid by Centocor Ortho Biotech to AVEO; the potential of
our antibody research and development capabilities; the potential of our cancer
biology platform to offer a unique advantage in oncology drug development; the;
and other statements containing the words “believes,” “anticipates,” “plans,”
“expects,” “will” and similar expressions, constitute forward-looking statements
within the meaning of The Private Securities Litigation Reform Act of 1995.
Actual results may differ materially from those indicated by such
forward-looking statements as a result of various important factors, including
risks relating to: our ability to successfully research, develop and obtain and
maintain regulatory approvals for our product candidates; the possibility that
favorable preclinical may not be predictive of the results in future preclinical
and clinical trials; our inability to obtain and maintain adequate protection
for intellectual property rights relating to our product candidates and
technologies; unplanned operating expenses; our inability to raise substantial
additional funds to achieve our goals, including with respect to the further
development of tivozanib; competition; general economic and industry conditions;
and other factors discussed in the “Risk Factors” section of our most recent
Form 10-Q filed with the Securities and Exchange Commission, and in other
filings that we periodically make with the SEC. In addition, the forward-looking
statements included in this press release represent our views as of the date of
this press release. We anticipate that subsequent events and developments will
cause our views to change. However, while we may elect to update these
forward-looking statements at some point in the future, we specifically disclaim
any obligation to do so. These forward-looking statements should not be relied
upon as representing our views as of any date subsequent to the date of this
press release.



--------------------------------------------------------------------------------

Exhibit F

List of Existing AVEO In-Licenses

[**]



--------------------------------------------------------------------------------

Exhibit G

Form of Quarterly Financial Report

Operating Company

Third Party Royalties

Payable to xxxx

Year

 

J&J Exchange Rates:

           

EUR/USD

      1.000        1.000        1.000        1.000        1.000   

GBP/USD

      1.000        1.000        1.000        1.000        1.000            Q1  
  Q2     Q3     Q4     FY  

Net Sales:

           

United States

      —          —          —          —          —     

France (EUR)

      —          —          —          —          —     

France (USD)

      —          —          —          —          —     

United Kingdom (GBP)

      —          —          —          —          —     

United Kingdom (USD)

      —          —          —          —          —     

Italy (EUR)

      —          —          —          —          —     

Italy (USD)

      —          —          —          —          —     

Germany (EUR)

      —          —          —          —          —     

Germany (USD)

      —          —          —          —          —     

Spain (EUR)

      —          —          —          —          —     

Spain (USD)

      —          —          —          —          —     

Rest of Territory (USD)

      —          —          —          —          —                             
                 

Total Net Sales (USD)

      —          —          —          —          —                             
                 

Royalty Due

 

x%

    —          —          —          —          —                               
               



--------------------------------------------------------------------------------

Exhibit H

Yearly Financial Report

Operating Company

Third Party Royalties

Payable to xxxx

Year

 

          Local             Exchange           Currency      USD      Rate     
            USD       

US Sales

           

Gross Sales

           —        

Deductions:

           

Discounts

           —        

Returns

           —        

Rebates / Chargebacks

           —        

Distribution

           —                          

Net Sales

           —                          

Royalty Due

   x%         —                                     EUR      USD     
1.000 EUR/USD

France Sales

           

Gross Sales

        —           —        

Deductions:

           

Discounts

        —           —        

Returns

        —           —        

Rebates / Chargebacks

        —           —        

Distribution

        —           —                                

Net Sales

        —           —                                

Royalty Due

   x%      —           —                                           GBP      USD
     1.000 GBP/USD

United Kingdom Sales

           

Gross Sales

        —           —        

Deductions:

           

Discounts

        —           —        

Returns

        —           —        

Rebates / Chargebacks

        —           —        

Distribution

        —           —                                

Net Sales

        —           —                                

Royalty Due

   x%      —           —                                           EUR      USD
     1.000 EUR/USD

Italy Sales

           

Gross Sales

        —           —        

Deductions:

           

Discounts

        —           —        

Returns

        —           —        

Rebates / Chargebacks

        —           —        

Distribution

        —           —                                

Net Sales

        —           —                                

Royalty Due

   x%      —           —                                           EUR      USD
     1.000 EUR/USD

Germany Sales

           

Gross Sales

        —           —        

Deductions:

           

Discounts

        —           —        

Returns

        —           —        

Rebates / Chargebacks

        —           —        

Distribution

        —           —        

Net Sales

        —           —        

Royalty Due

   x%      —           —                   EUR      USD      1.000 EUR/USD

Spain Sales

           

Gross Sales

        —           —        

Deductions:

           

Discounts

        —           —        

Returns

        —           —        

Rebates / Chargebacks

        —           —        

Distribution

        —           —                                

Net Sales

        —           —                                

Royalty Due

   x%      —           —                                                  USD  
    

Other Territory Sales

           

Net Sales

           —                          

Royalty Due

   x%         —                                            USD       

TOTAL SALES & ROYALTY

           

Net Sales

           —                          

Royalty Due

   x%         —                          